 



Exhibit 10.1
PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into this 12th day of January, 2007 (the “Execution Date”), between GOODRICH
PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company (“Goodrich”),
with offices at 808 Travis, Suite 1320, Houston, Texas 77002, MALLOY ENERGY
COMPANY, L.L.C., a New York limited liability company (“Malloy”), with offices
at Bay Street at the Waterfront, Sag Harbor, New York 11963 (with Goodrich and
Malloy hereinafter collectively referred to as “Seller”) and HILCORP ENERGY I,
L.P., a Texas limited partnership, with offices at 1201 Louisiana Street,
Suite 1400, Houston, Texas 77002 (“Buyer”).
RECITALS
     Subject to the following terms and conditions, Buyer wishes to acquire, and
Seller wishes to convey, all of Seller’s right, title and interest, if any, in
the following:
     (1) The leasehold estates created by the oil and gas leases described on
Exhibit “A” attached hereto (the “Leases”) and the lands covered thereby (the
“Lands”), together with (a) all overriding royalty interests, production
payments and other payments out of or measured by the value of oil and gas
production from or attributable to the Leases or the Lands, and (b) all mineral
interests, royalty interests, surface interests and other interests and estates
of Seller, if any, in and to the Lands, any other lands pooled or unitized
therewith or any lands otherwise described on Exhibit “A” attached hereto.
     (2) The oil and gas and other wells and wellbores located on or
attributable to the Leases and/or the Lands, including, without limitation,
those described on Exhibit “B” attached hereto (individually, “Well”;
collectively, the “Wells”).
     (3) All rights with respect to any lands or depths pooled or unitized with
any of the Lands and all production attributable thereto and all pooling and
unitization agreements related thereto.
     (4) All production facility platforms, oil sales facilities and tank
batteries, oil pipeline connections between the platform and sales facilities,
and associated production facilities, flowlines, pipelines, equipment, vehicles,
vessels, machinery, fixtures and other tangible personal property and
improvements located upon or used in connection with the operation of the Wells
or the Leases (collectively, the “Facilities”).
     (5) The rights and obligations existing under certain contracts and
agreements that benefit or burden the Leases, Wells and/or the Facilities, if
applicable, including, but not limited to, permits, rights of way, surface use

 



--------------------------------------------------------------------------------



 



agreements, non-lease agreements, letter agreements and easements (collectively,
the “Contracts”) listed on Exhibits “A” and “C” attached hereto.
     (6) The files, records, data, and other documentary information maintained
by or in the possession of Seller pertaining to the Wells, the Facilities, and
the Contracts, including, without limitation, all well, land, lease, title,
curative, product sale, regulatory, non-confidential legal, technical and
operational files, and all geological and geophysical data (collectively, the
“Data”). The Data shall not include any information which, if disclosed, would
cause Seller to breach any other existing contract or agreement.
     The Leases, Lands, Wells, Facilities, Contracts, Data and other rights and
property described above are collectively called the “Properties”.
CONSIDERATION AND AGREEMENT
     In consideration of the covenants and conditions contained in this
Agreement and other good and valuable consideration, including, without
limitation, Buyer’s assumption of full plugging, abandonment, site clean-up and
restoration obligations on the Properties, and Buyer’s agreement to properly
operate the Properties after its acquisition, the receipt and sufficiency of
which are hereby acknowledged, Buyer agrees to purchase the Properties from
Seller and Seller agrees to sell the Properties to Buyer, upon the terms set
forth below.
TERMS
     1. Consideration. (a) The total consideration for the purchase of the
Properties is Buyer’s payment of $130,000,000.00 (the “Purchase Price”), with
ownership of Seller’s interest in the Properties being transferred from Seller
to Buyer on the Closing Date, effective as of 7:00 a.m. on July 1, 2006 at the
location of the properties (the “Effective Time”). The Purchase Price shall be
allocated among the Properties as set forth on Exhibit “D” attached hereto (the
“Allocated Values”). The Purchase Price is subject to adjustment as set forth in
Paragraph 8 below.
     (b) Promptly following the execution of this Agreement by Seller and Buyer,
Buyer shall deliver to Seller a performance deposit in the amount of
$5,500,000.00 (the “Deposit”). The Deposit shall be held by Seller subject to
the terms of this Agreement. If all of the conditions precedent to Buyer’s
obligations to consummate this transaction are met (including, without
limitation, Buyer’s failure to send a notice of termination under Paragraph 3
below) and Buyer fails to consummate the transaction contemplated hereby, then
Seller shall be entitled to retain the Deposit as liquidated damages on account
of Buyer’s breach and such remedy shall constitute Seller’s sole and exclusive
remedy for Buyer’s failure to perform. If this Agreement is terminated for any
other reason (including, without limitation, by Buyer sending a notice of
termination under Paragraph 3 below), then Seller shall return the Deposit to
Buyer within two business days

Page 2



--------------------------------------------------------------------------------



 



after such termination. If Closing occurs, the Deposit shall be applied to and
reduce the Purchase Price to be paid at Closing.
     2. Files and Records. From and after the execution of this Agreement,
Seller will make available for inspection by Buyer and/or its designated
representatives, the Contracts, the Data and other information pertaining to the
Properties as may be available in Seller’s files and will, upon the Closing of
the transaction contemplated by this Agreement, transfer the originals of such
files and records to Buyer within five (5) business days after the Closing Date.
Seller may, at its election and cost, retain a copy of any such files and
records to be transferred to Buyer prior to delivery of such files and records
to Buyer. Seller makes no representations or warranties as to the accuracy or
completeness of the Data. Any reliance upon any such data, information, or
materials so supplied or furnished shall be at Buyer’s sole risk.
     3. Buyer’s Due Diligence. From Execution Date of this Agreement through
February 26, 2007 (the “Due Diligence Deadline”), Buyer shall have the right and
opportunity to (i) review the Contracts and Data, (ii) perform title
examination, (iii) inspect the physical condition of the Lands, Wells and
Facilities, and (iv) inspect the environmental condition of the Lands, Wells and
Facilities and to make an environmental assessment thereof. Buyer agrees to
promptly provide to Seller a copy of any environmental assessment made by or on
behalf of Buyer and reduced to writing, including any reports, data and
conclusions. Buyer shall keep any data or information acquired by all such
examinations and the results of all analyses of such data and information
strictly confidential and not disclose same to any person or agency without the
prior written approval of Seller, unless such disclosure is required by law or
judicial process. Buyer shall release, indemnify, defend and hold harmless
Seller and their respective directors, officers, employees and agents from and
against any and all loss, cost, damage, expense or liability, including
attorney’s fees, whatsoever arising out of any injury to or death of persons or
damage to property occurring in, on or about the Lands, Wells and Facilities as
a result of Buyer’s inspection and assessment activities (except for any such
injuries or damages caused solely by the active negligence or willful misconduct
of any of said indemnitees). If Buyer discovers any material defect, condition,
event, obligation or liability prior to the Due Diligence Deadline which makes
the transaction contemplated herein unsatisfactory to Buyer, in its sole
discretion, then Buyer may terminate this Agreement upon written notice to
Seller, with no further liability by either party to the other based upon such
termination and Seller shall return the Deposit to Buyer in accordance with
subparagraph 1(b) above. If Buyer does not deliver to Seller a written notice of
termination on or before the Due Diligence Deadline, Buyer shall be deemed to
have inspected title and the condition of the Lands, Wells and Facilities, or
waived its right to inspect the same for all purposes, and satisfied itself as
to their physical and environmental condition, both surface and subsurface. If
the parties hereto do not close the transaction contemplated in this Agreement
for any reason, this confidentiality obligation shall survive the termination of
this Agreement. If the parties hereto

Page 3



--------------------------------------------------------------------------------



 



close such transaction, Seller agrees not to disclose the data, information or
results of such assessment, or any Buyer information reviewed during such
assessment, to any third parties without the prior written consent of Buyer,
such confidentiality obligation to survive the termination of this Agreement.
Seller shall further make available to Buyer all data and information relating
to the environmental and physical condition of the Properties, but Buyer shall
not be allowed to copy or retain such information.
     4. Compliance With Laws and Regulations. From and after Closing and subject
to Seller’s indemnity obligations set forth in subparagraph 5(b) below, Buyer
shall assume all liability and costs with regard to the condition of the
Properties, including but not limited to, naturally occurring radioactive
material (NORM), failure to comply with applicable environmental laws or permits
and the existence or presence of adverse physical conditions, whether or not
such were revealed by Buyers investigation. From and after Closing, Buyer agrees
to comply with all laws and governmental regulations, rules and orders with
respect to all operations on the Wells and Facilities, including the plugging
and abandonment of the Wells, the removal of the Facilities, and the restoration
of each Well site, to the extent of its liabilities, and shall comply with laws
or rules regarding the environment and inactive or unplugged wells, including
bonding requirements, if any.
     5. Indemnities.
     (a) Except as otherwise provided in subparagraph 5(b) below, upon Closing,
Buyer agrees to indemnify, defend, and hold harmless Seller, and its partners
and affiliates, and their officers, employees, and agents (collectively referred
to for purposes of this subparagraph 5(a) as the “Seller Indemnitees”), from and
against all liability, loss, claims, strict liability claims, demands, lawsuits,
judgments, orders, penalties, fines, expenses (including but not limited to
reasonable attorneys’ and experts’ fees), costs, site investigation and/or
remediation costs, environmental clean-up costs (including, but not limited to,
governmental agency or third party administrative, oversight or performance
monitoring costs), and causes of action asserted by any person or entity
(including, but not limited to, the employees of either Seller or Buyer) for
personal injury or death, for compliance with environmental laws, regulations,
orders, or guidelines, for loss or damage to property or the environment, for
the payment of royalties or other payments in respect of the Leases or
Contracts, or for any ad valorem production, severance or other similar taxes,
in each case, arising from or relating to the ownership, use, or operation of
the Properties, after the Closing Date.
     (b) Upon Closing, Seller agrees to indemnify, defend, and hold harmless
Buyer, and its partners and affiliates, and their officers, employees, and
agents (collectively referred to for purposes of this subparagraph 5(b) as the
“Buyer Indemnitees”), from and against all liability, loss, claims, strict
liability claims, demands, lawsuits, judgments, orders, penalties, fines,
expenses

Page 4



--------------------------------------------------------------------------------



 



(including but not limited to reasonable attorneys’ and experts’ fees), costs,
site investigation and/or remediation costs, environmental clean-up costs
(including, but not limited to, governmental agency or third party
administrative, oversight or performance monitoring costs), and causes of action
asserted by any person or entity (including, but not limited to, the employees
of either Seller or Buyer) for personal injury or death, for compliance with
environmental laws, regulations, orders, or guidelines, for loss or damage to
property or the environment, for the payment of royalties or other payments in
respect of the Leases or Contracts, or for any ad valorem production, severance
or other similar taxes, in each case, arising from or relating to the ownership,
use, or operation of the Properties, prior to the Closing Date.
     6. Preferential Rights. Seller shall comply with all preferential right to
purchase provisions relative to any Properties prior to the Due Diligence
Deadline. Buyer shall have the right to review and approve the form and
substance of any notices to be sent to holders of such preferential rights to
purchase (which approval shall not be unreasonably withheld by Buyer). Prior to
the Due Diligence Deadline, Seller shall notify Buyer of the existence of any
preferential purchase rights and if any preferential purchase rights are
exercised or if the requisite period has elapsed without said rights having been
exercised. If a third party who has been offered an interest in any Properties
pursuant to a preferential right to purchase elects prior to the Closing to
purchase all or part of such Properties pursuant to the aforesaid offer, the
interest or part thereof so affected will be eliminated from the Properties to
be sold hereunder and the Purchase Price shall be reduced by the Allocated Value
of such excluded Properties. Otherwise, the interest offered as aforesaid shall
be conveyed to Buyer at the Closing.
     7. Closing. Subject to the conditions set forth herein, the consummation of
the transaction contemplated hereby (the “Closing”) shall be held at the offices
of Seller in Houston, Texas on February 28, 2007, or on such other date as the
parties hereto may agree in writing (the “Closing Date”). At the Closing, the
following events shall occur, each such event being a condition precedent to the
others and to the Closing and each event being deemed to have occurred
simultaneously with the others:
     (a) Seller shall execute, acknowledge and deliver to Buyer an Assignment
and Bill of Sale (in sufficient counterparts to facilitate recording) in
substantially the form of Exhibit “E”, with Exhibits attached, conveying to
Buyer the Properties.
     (b) Buyer shall deliver to Seller the Purchase Price (as adjusted herein)
for the Properties as well as copies of documentation satisfactory to Seller
reflecting that Buyer has complied with the State of Louisiana bonding
requirements with respect to the operation, plugging, abandonment and
restoration of the Wells.

Page 5



--------------------------------------------------------------------------------



 



     (c) Seller shall deliver to Buyer all royalties and other monies held in
suspense by Seller related to the Properties, together with Seller’s records
related to such suspense accounts.
     (d) The parties shall execute such other documents, notices, waivers, and
agreements as are necessary and proper to carry out the intent of this
Agreement, including, without limitation, letters-in-lieu of transfer orders and
change of operator forms.
     8. Adjustments to Purchase Price.
     (a) The Purchase Price to be paid at Closing shall be reduced by an amount
equal to the greater of (i) $20,000,000.00, or (ii) all revenues attributable to
oil and gas produced and sold from the Properties after the Effective Time, plus
any other revenues attributable to the ownership of the Properties after the
Effective Time (on an accrual basis), minus all costs and expenses (including,
but not limited to, rentals, royalties, production, severance, ad valorem and
other similar taxes, capital expenditures, lease operating expenses and
overhead) attributable to the ownership of the Properties after the Effective
Time (on an accrual basis).
     (b) The Purchase Price shall be further reduced by the amount of the
Deposit and any amount provided for under Paragraph 6 above.
     (c) If an aggregate net gas imbalance relative to the Properties exists as
of the Closing Date (a “Gas Imbalance”), the Purchase Price shall be increased
if the Properties are underproduced or decreased if the Properties are
overproduced, by the product of (i) the amount (measured in million Btus
(“MMBtu”)) of such Gas Imbalance, and (ii) $5.00 per MMBtu.
     (d) The adjustments described in Subparagraphs (a), (b) and (c) above are
hereinafter referred to as the “Purchase Price Adjustments.”
     (e) On or before February 21, 2007, Seller shall prepare and deliver to
Buyer a statement of the estimated Purchase Price Adjustments, taking into
account the foregoing principles (the “Statement”). Prior to Closing, Seller and
Buyer shall work together in good faith to resolve any differences regarding the
Statement.
     (f) On or before ninety (90) days after the Closing Date, Seller shall
prepare and deliver to Buyer a revised Statement setting forth the actual
Purchase Price Adjustments. To the extent reasonably required by Seller, Buyer
shall assist in the preparation of the revised Statement. Seller shall provide
Buyer such data and information as Buyer may reasonably request supporting the
amounts reflected on the revised Statement in order to permit Buyer to perform
or cause to be performed an audit. The revised Statement shall become final and
binding upon the parties on the thirtieth (30th) day following receipt thereof
by Buyer (the “Final Settlement Date”) unless Buyer gives written notice of its

Page 6



--------------------------------------------------------------------------------



 



disagreement (a “Notice of Disagreement”) to Seller prior to such date. Any
Notice of Disagreement shall specify the nature and basis of any disagreement so
asserted. If a Notice of Disagreement is received by Seller in a timely manner,
the Seller and Buyer shall resolve the dispute evidenced by the Notice of
Disagreement by submitting the dispute to a mutually agreeable independent
accounting firm of national recognition (the “Accounting Expert”), who shall
resolve the dispute by issuing its decision within sixty days in accordance with
the principles and terms of this Agreement. The cost of such Accounting Expert
shall be shared equally by Seller and Buyer.
     (g) If the amount of the Purchase Price as set forth on the Final Statement
(as hereinafter defined) exceeds the amount of the estimated Purchase Price paid
at the Closing, then Buyer shall pay to Seller, the amount by which the Purchase
Price as set forth on the Final Statement exceeds the amount of the estimated
Purchase Price paid at the Closing within five (5) business days after the Final
Settlement Date. If the amount of the Purchase Price as set forth on the Final
Statement is less than the amount of the estimated Purchase Price paid at the
Closing, then Seller shall pay to Buyer the amount by which the Purchase Price
as set forth on the Final Statement is less than the amount of the estimated
Purchase Price paid at the Closing within five (5) business days after the Final
Settlement Date. For purposes of this Agreement, the term “Final Statement”
shall mean (i) if the revised Statement becomes final pursuant to subparagraph
8(f) above, such revised Statement, or (ii) upon resolution of any dispute
regarding a Notice of Disagreement, the revised Statement reflecting such
resolution, which Seller and Buyer shall issue, or cause the Accounting Expert
to issue following such resolution.
     9. Contracts. Buyer shall assume the benefits of and agree to perform the
obligations of Seller under the Contracts, insofar as they pertain to the
Properties, as of the Closing Date.
     10. Warranties.
     (a) The assignment of Seller’s interest in the Properties to Buyer shall be
made with a special warranty of title, and with full substitution and
subrogation in and to all rights and actions of warranty held by Seller. Subject
to Seller’s indemnity obligations under subparagraph 5(b) above, Buyer assumes
the risk of condition of the Properties as set out in the Assignment and Bill of
Sale, including compliance with all laws, rules, orders and regulations
affecting the environment, whether existing before or after the Effective Time.
The Assignment and Bill of Sale from Seller to Buyer shall disclaim any warranty
of merchantability or fitness for particular purpose as to the Facilities, and
Buyer shall accept the Wells and Facilities AS IS, WHERE IS, and in their
present location and condition.
     (b) Seller’s Representations. Each Seller party represents and warrants to
Buyer as follows:

Page 7



--------------------------------------------------------------------------------



 



     (i) Each Seller party is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
organization, and is duly qualified to carry on its business and is in good
standing in the State of Louisiana. The consummation of the transaction
contemplated by this Agreement will not violate or be in conflict with (i) any
provision of such Seller’s articles of organization, by-laws or other governing
documents, or (ii) any provision of any agreement to which such Seller is a
party or by which such Seller is bound.
     (ii) The execution, delivery and performance of this Agreement and the
transactions contemplated hereby are duly and validly authorized by all
requisite limited liability company action on the part of such Seller. This
Agreement constitutes the legal, valid and binding obligation of such Seller
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, debtor relief or similar laws
affecting the rights of creditors generally and general equitable principles.
     (iii) No broker or finder has acted for or on behalf of Seller or any
affiliate of Seller in connection with this Agreement or the transactions
contemplated by this Agreement, except for Goldman Sachs. No broker or finder is
entitled to any brokerage or finder’s fee, or to any commission, based in any
way on agreements, arrangements or understandings made by or on behalf of Seller
or any affiliate of Seller for which Buyer has or will have any liabilities or
obligations (contingent or otherwise).
     (iv) There are no bankruptcy, reorganization or arrangement proceedings
pending, being contemplated by or to the knowledge of Seller threatened against
Seller.
     (v) There is no suit, action, claim, investigation or inquiry by any person
or entity or by any administrative agency or governmental authority and no
legal, administrative or arbitration proceeding pending or, to Seller’s
knowledge, threatened against Seller or any affiliate of Seller or the
Properties that has materially affected or will materially affect Seller’s
ability to consummate the transactions contemplated herein or materially affect
the title to or value of the Properties.
     (c) Buyer’s Representations. Buyer represents and warrants to Seller as
follows:
     (i) Buyer is a limited partnership, validly existing and in good standing
under the laws of the State of Texas, and is duly qualified to carry on its
business and is in good standing in the State of Louisiana. The consummation of
the transactions contemplated by this Agreement will not violate or be in
conflict with (i) any provision of Buyer’s agreement of

Page 8



--------------------------------------------------------------------------------



 



limited partnership, or (ii) any provision of any agreement to which Buyer is a
party or by which Buyer is bound.
     (ii) The execution, delivery and performance of this Agreement and the
transactions contemplated hereby are duly and validly authorized by all
requisite partnership action on the part of Buyer. This Agreement constitutes
the legal, valid and binding obligation of Buyer enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, debtor relief or similar laws affecting the rights of creditors
generally and general equitable principles.
     (iii) No broker or finder has acted for or on behalf of Buyer or any
affiliate of Buyer in connection with this Agreement or the transactions
contemplated by this Agreement. No broker or finder is entitled to any brokerage
or finder’s fee, or to any commission, based in any way on agreements,
arrangements or understandings made by or on behalf of Buyer or any affiliate of
Buyer for which Seller has or will have any liabilities or obligations
(contingent or otherwise).
     (iv) There are no bankruptcy, reorganization or arrangement proceedings
pending, being contemplated by or to the knowledge of Buyer threatened against
Buyer or any affiliate of Buyer.
     (v) There is no suit, action, claim, investigation or inquiry by any person
or entity or by any administrative agency or governmental authority and no
legal, administrative or arbitration proceeding pending or, to Buyer’s
knowledge, threatened against Buyer or any affiliate of Buyer that has
materially affected or will materially affect Buyer’s ability to consummate the
transactions contemplated herein.
     11. Required Consent. Buyer acknowledges that Seller may not be able to
assign certain interests in wellbores or leases without the prior written
consent of certain companies or state agencies. Buyer and Seller agree to
cooperate to obtain said written consent(s) to Seller’s assignment to Buyer of
Seller’s interest in the applicable Well(s).
     This Agreement, insofar as it covers the Chevron Well in the Plumb Bob
Field, is made subject to that certain Global Settlement Agreement dated
February 22, 1994, by and among Texaco Inc., The Louisiana Land and Exploration
Company, and the State of Louisiana (the “Global Settlement Agreement”), a
complete copy of which is recorded in Conveyance Book 1413, under Entry
No. 935497 of the Records of Terrebonne Parish, Louisiana. Seller hereby
acknowledges that it has or will make available to Buyer prior to the Closing
the Global Settlement Agreement, and Buyer hereby acknowledges that it has the
right and opportunity to review prior to the Closing the Global Settlement
Agreement. Unless otherwise indicated, capitalized terms used herein have the
same meaning as used in the Global Settlement Agreement or herein.

Page 9



--------------------------------------------------------------------------------



 



     (a) If Chevron’s consent is given and Closing occurs, from and after the
Effective Time, Buyer agrees to comply with and assume its proportionate part of
all obligations arising under, or in any manner related to, the Chevron Well,
including obligations created and/or recognized by the Global Settlement
Agreement.
     (b) Buyer agrees to notify Chevron in writing within seven (7) days after
its receipt of any communications from the Louisiana State Mineral Board (“SMB”)
relating in any manner to the Chevron Well. Additionally, except as provided
therein with respect to Force Majeure Events and Potential Suspending Events,
Assignee agrees to give Chevron thirty (30) days written notice prior to
initiating any communication and/or docketing of any matters with the SMB and/or
its technical staff relating in any manner to the Chevron Well, and agrees that
Chevron, in its sole discretion, shall have the exclusive right to handle the
proposed communication, docketing or presentation of all such matters. Further,
Buyer agrees that Chevron, in its sole discretion, shall have the exclusive
right to demand arbitration pursuant to Provision 20 of the Global Settlement
Agreement. Notice required by this paragraph shall be directed to the attention
of the Chevron Regional Land Manager at the mailing address of P.O. Box 60252,
New Orleans, Louisiana 70160.
     (c) Buyer shall not assign, sublease, farmout, convey, transfer, alienate,
mortgage, hypothecate, pledge or otherwise convey or encumber the rights and
interest that it is acquiring pursuant to this Agreement in the Chevron Well (in
whole or in part) without the prior written consent of Chevron. If Chevron does
provide its consent to such transaction, Chevron’s consent shall not have the
effect of waiving this limitation with respect to any future or subsequent
transaction(s). Every such transaction that is made without Chevron’s prior
written consent shall be void and of no force and effect, and, even if Chevron’s
prior written consent is obtained, the transaction shall be void and of no force
and effect unless it requires that any future or subsequent transaction(s) must
receive Chevron’s prior written consent as provided herein. Further, Buyer is
required to furnish Chevron with a copy of any conveyance within five (5) days
of execution of such conveyance.
     (d) Buyer recognizes that the rights acquired hereunder in the Chevron Well
may be the subject of a mandatory release by Chevron in favor of the State of
Louisiana. Buyer shall promptly prepare and execute all such releases and
provide them to Chevron for docketing with the SMB. In the event Buyer is
required to make any release pursuant to the terms of Attachment “B” of the
Global Settlement Agreement, or otherwise, that affects the rights acquired
hereunder (in whole or in part), BUYER SHALL HAVE NO RIGHTS, CLAIMS OR CAUSES OF
ACTION AGAINST SELLER OR CHEVRON WHATSOEVER, EVEN FOR THE RETURN OF ANY
CONSIDERATION (IN WHOLE OR IN PART) PAID TO SELLER PURSUANT TO THIS AGREEMENT,
AS TO THE CHEVRON WELL.

Page 10



--------------------------------------------------------------------------------



 



     (e) Buyer grants Chevron the right to audit any and all data, records,
books and other documents of Buyer, at any time and from time to time, to ensure
compliance with the terms of the Global Settlement Agreement as it relates
specifically to the Chevron Well, after reasonable notice has been given by
Chevron to Buyer.
     12. Contingencies to the Closing.
     (a) The obligation of Seller to consummate this transaction shall be
contingent (at the option of Seller) upon all of the following being true and
correct at the time of Closing:
     (i) That Buyer shall not have given Seller a notice of election to
terminate this Agreement due to the results of Buyer’s due diligence under
Paragraph 3 of this Agreement.
     (ii) The representations and warranties of Buyer herein contained are true
and correct in all material respects on the Closing Date as though made on and
as of such date.
     (iii) Buyer has performed all material obligations, covenants and
agreements contained in this Agreement to be performed or complied with by Buyer
at or prior to the Closing.
     (iv) No suit, action or other proceeding is pending or threatened against
either party that seeks to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement.
     (b) The obligation of Buyer to consummate this transaction shall be
contingent (at the option of Buyer) upon all of the following being true and
correct at the time of Closing:
     (i) That Buyer shall not have given Seller a notice of election to
terminate this Agreement due to the results of Buyer’s due diligence under
Paragraph 3 of this Agreement.
     (ii) The representations and warranties of Seller herein contained are true
and correct in all material respects on the Closing Date as though made on and
as of such date.
     (iii) Seller has performed all material obligations, covenants and
agreements contained in this Agreement to be performed or complied with by
Seller at or prior to the Closing.
     (iv) No suit, action or other proceeding is pending or threatened against
either party that seeks to restrain, enjoin, or otherwise prohibit the
consummation of the transactions contemplated by this Agreement.

Page 11



--------------------------------------------------------------------------------



 



     (v) The aggregate amount of adjustments to the Purchase Price under
Paragraph 6 with respect to preferential purchase rights exercised by third
parties is less than twenty percent (20%) of the Purchase Price.
     13. Termination Period. If the Closing has not occurred on or before
March 7, 2007, either party shall have the right to terminate this Agreement
provided that the party that wishes to terminate this Agreement shall not be in
material breach of this Agreement at such time; and provided further, that any
such termination shall not relieve any party from any liability for any breach
or any liability that has accrued prior to such termination or from any event
occurring prior to such termination. If the Closing does not occur as a result
of any party exercising its right to terminate pursuant to this Paragraph 13,
then, except as otherwise provided for in subparagraph 1(b) above, Seller shall
immediately return the Deposit to Buyer.
     14. Amendment. This Agreement may be amended only by written instrument
executed by both Seller and Buyer.
     15. Arbitration. Except for any dispute to be resolved by the Accounting
Expert under subparagraph 8(f) above, any dispute, controversy, or claim arising
out of or in relation to or in connection with this Agreement, including,
without limitation, any dispute as to the construction, validity,
interpretation, enforceability or breach of this Agreement, shall be exclusively
and finally settled by arbitration, and any party may submit such a dispute,
controversy, or claim to arbitration. The arbitration shall be heard and
determined by three (3) arbitrators in accordance with the rules and procedures
of the American Arbitration Association. Each side shall appoint an arbitrator
of its choice within fifteen (15) days of the submission of a notice of
arbitration. The party-appointed arbitrators shall, in turn, appoint a presiding
arbitrator of the tribunal within fifteen (15) days following the appointment of
both party-appointed arbitrators. If the party-appointed arbitrators cannot
reach agreement on a presiding arbitrator of the tribunal or if one party
refuses to appoint an arbitrator within such fifteen (15) day period, the
appointing authority for such presiding arbitrator shall be the American
Arbitration Association, who shall appoint an independent arbitrator having no
financial or other interest in the dispute, controversy or claim.
     All decisions and awards by the arbitration tribunal shall be made by
majority vote. Unless otherwise expressly agreed in writing by the parties to
the arbitration proceedings, the arbitration proceedings shall be held in
Houston, Texas. The arbitration proceedings shall be conducted in accordance
with the Arbitration Rules of the American Arbitration Association, as amended
from time to time. Any procedural issues not determined under such rules shall
be determined by the laws of the State of Texas, other than those laws that
would refer the matter to another jurisdiction.

Page 12



--------------------------------------------------------------------------------



 



     The costs of the arbitration proceedings (including attorneys’ fees and
costs) shall be borne in the manner determined by the arbitrators. The decision
of a majority of the arbitrators shall be reduced to writing, final and binding
without the right of appeal. Such decision shall be the sole and exclusive
remedy regarding any claims, counterclaims, issues or accountings presented to
the arbitrators and shall be made and promptly paid free of any deduction or
offset. Any costs or fees incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the party resisting such
enforcement. Consequential, punitive or other similar damages shall not be
allowed. The award shall include interest from the date of any breach or
violation of this Agreement, as determined by the arbitration award, and from
the date of the award until paid in full at the maximum contract rate permitted
by the applicable usury laws of the State of Texas. Judgment upon the award may
be entered in any court having jurisdiction over the person or the assets of the
party owing the judgment, or application may be made to such court for a
judicial acceptance of the award and an order of enforcement, as the case may
be.
     Notwithstanding anything contained in this Paragraph 15 to the contrary, in
the event either Buyer or Seller is made a party to an administrative proceeding
or a lawsuit by a third party, involving or related to either party’s indemnity
obligations under this Agreement, then either party may intervene and/or assert
a claim in such suit or proceeding without having to submit the matter to
arbitration.
     16. Notices. Any notice, communication, request, instruction or other
document required or permitted hereunder shall be given in writing and delivered
in person or sent by U.S. Mail postage prepaid, return receipt requested,
overnight courier or facsimile to the addresses of Seller and Buyer set forth
below. Any such notice shall be effective only upon receipt.

         
 
  Seller:   Goodrich Petroleum Company, L.L.C.
 
      808 Travis, Suite 1320
 
      Houston, Texas 77002
 
      Attention: Robert C. Turnham
 
      Fax No.: 713-780-9254
 
       
 
  Buyer:   Hilcorp Energy I, L.P.
 
      c/o Hilcorp Energy Company
 
      1201 Louisiana, Suite 1400
 
      Houston, Texas 77002
 
      Attention: Gregory M. Hoffman
 
      Fax No.: 713-209-2425

     Either party may, by written notice so delivered to the other party, change
its address for notice purposes hereunder.

Page 13



--------------------------------------------------------------------------------



 



     17. Expenses. Each party shall be solely responsible for expenses incurred
in connection with this Agreement and shall not be entitled to reimbursement by
the other party. Notwithstanding the foregoing, if arbitration is entered into
pursuant hereto, the prevailing party may be ordered to reimburse the
non-prevailing party.
     18. Survival. The provisions of this Agreement shall survive Closing, and
shall not merge with any conveyance. The covenants, conditions and other
provisions shall endure and shall not be extinguished by the Doctrine of Merger
by Deed or any similar doctrine and no waiver, release or forbearance of the
application of the provisions of this Agreement in any given circumstance shall
operate as a waiver, release or forbearance as to any other circumstance.
     19.  Entire Agreement. This Agreement, including the referenced exhibits,
constitutes the entire agreement between the parties hereto and supersedes all
prior agreements, negotiations and understandings.
     20. Governing Law. This Agreement shall be interpreted in accordance with
the laws of the State of Texas, excluding any choice of law rules that would
apply the laws of another jurisdiction.
     21. Financial Reporting. Seller agrees to make available to Buyer, at
Buyer’s cost, as soon after Closing as is reasonably practicable, any and all
existing information and documents in Seller’s possession as reasonably required
to comply with Buyer’s tax and financial reporting requirements and audits
pursuant to Buyer’s Indenture dated August 12, 2003 or any other subsequent
Indenture of Buyer (the “Indenture”) and/or Regulations S-X and S-K of the
Securities and Exchange Act of 1934 (as such may be amended from time to time,
the “34 Act”), provided that Buyer shall furnish Seller, upon request, a copy of
the Indenture upon Buyer’s execution of this Agreement. Without limiting the
generality of the foregoing, Seller will use commercially reasonable efforts, at
Buyer’s cost, to cooperate with the independent auditors chosen by Buyer
(“Buyer’s Auditor”) in connection with their audit of any annual revenue and
expense statements of the Properties that Buyer or any of its affiliates
reasonably requires to comply with Regulations S-X and S-K of the 34 Act or the
Indenture, and their review of any interim quarterly revenue and expense
statements of the Properties that Buyer reasonably requires to comply with the
reporting requirements set forth in Regulations S-K and S-X of the 34 Act or the
Indenture. Seller’s cooperation, at Buyer’s cost, will include (i) such
reasonable access to Seller’s employees who were responsible for preparing the
revenue and expense statements and to non-privileged work papers and other
supporting documents used in the preparation of such financial statements as may
be reasonably required by Buyer’s Auditor to perform an audit in accordance with
generally accepted auditing standards, and (ii) delivery of one or more
customary representation letters from Seller to Buyer’s Auditor that are
reasonably requested by Buyer to allow such Auditors to complete an audit (or
review of any interim quarterly financials), and to issue an opinion that in
Buyer’s experience is

Page 14



--------------------------------------------------------------------------------



 



acceptable with respect to an audit or review of those revenue and expense
statements required pursuant to this Paragraph 21. Buyer will reimburse Seller,
within three (3) days business days after demand therefor, for all reasonable
overhead and other costs incurred by Seller in complying with the provisions of
this Paragraph 21, including wage and salary expense of any Seller employees
utilized or asked to assist in any aspect of the foregoing audit process to the
extent such expenses are attributable to such employee’s time spent on such
audit process.
     22. Further Assurances. After Closing, Seller and Buyer shall execute and
deliver, or shall cause to be executed and delivered, from time to time such
further instruments and shall take such other action as the other party may
reasonably request in order to fully consummate and accomplish the transaction
contemplated by this Agreement.

Page 15



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

                  SELLER:    
 
                GOODRICH PETROLEUM COMPANY, L.L.C.    
 
           
 
  By:   /s/ Robert C. Turnham, Jr.    
 
     
 
Robert C. Turnham, Jr., President    
 
                MALLOY ENERGY COMPANY, L.L.C.    
 
           
 
  By:   /s/ Patrick E. Malloy III    
 
     
 
   
 
  Name:   Patrick E. Malloy III    
 
     
 
   
 
  Title:   President    
 
     
 
   
 
                BUYER:    
 
                HILCORP ENERGY I, L.P.    
 
           
 
  By:   Hilcorp Energy Company,    
 
      its general partner    
 
           
 
  By:   /s/ Gregory M. Hoffman    
 
     
 
Gregory M. Hoffman, Vice President    

Page 16



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LANDS, LEASES AND FEE INTERESTS
BAYOU BOUILLON FIELD
Iberville and St. Martin Parishes, Louisiana

                                              LESSOR   LESSEE   DATE     BOOK  
  PAGE     ENTRY          
Sugarberry Oil and Gas Corporation (option)
  Goodrich Petroleum Company LLC     2/1/2005       572       231            
Iberville
 
                1430       493       381748     St Martin
St Martin Land Company (option)
  Goodrich Petroleum Company LLC     2/1/2005       1443       848       389413
    St Martin
Bayou Bouillon Corporation
  Goodrich Petroleum Company LLC     10/25/2005       573       171            
Iberville
Sugarberry Oil and Gas Corporation
  Goodrich Petroleum Company LLC     1/18/2006       574       185            
Iberville
 
                1436       241       385230     St Martin
Schwing Management LLC et al
  Goodrich Petroleum Company LLC     2/1/2006       578       115       46713  
  Iberville
Co-Lessor Agreement
                579       30       47007     Iberville
Victor Jacob Erwin et al
  Goodrich Petroleum Company LLC     3/6/2006       578       117       46715  
  Iberville
Patrick Leblanc et al
  Goodrich Petroleum Company LLC     3/6/2006       578       118       46716  
  Iberville
Jimmy W Allain et al
  Goodrich Petroleum Company LLC     3/6/2006       578       116       46714  
  Iberville
Rich Coast Development Corporation
  Goodrich Petroleum Company LLC     5/1/2006       1456       437       394210
    St Martin
A Wilbert Sons LLC et al
  Goodrich Petroleum Company LLC     5/2/2006       1456       412       394209
    St Martin  
BAYOU CHOUPIQUE FIELD
Calcasieu Parish, Louisiana
                                              LESSOR   LESSEE   DATE     BOOK  
  PAGE             ENTRY  
Goldsmith Farms LLC
  Duncan Oil Partners     10/15/2002                               2604193  
Elburgene Horsley
  Duncan Oil Partners     10/28/2002                               2607224  
Marie Horsley Whitmore
  Duncan Oil Partners     10/28/2002                               2607223  
Earline H Scott
  Duncan Oil Partners     10/28/2002                               2607222  
Elijah Horsley Jr
  Duncan Oil Partners     10/28/2002                               2607221  
Carolyn Brown Dartez
  Duncan Oil Partners     10/28/2002                               2607220  
Winnie L Ford Rogge
  Duncan Oil Partners     10/28/2002                               2607219  
Bruce Norman McFatter
  Duncan Oil Partners     10/28/2002                               2607218  
John W McFatter
  Duncan Oil Partners     10/28/2002                               2607216  

Page 1 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Larry E Lee
  Duncan Oil Partners     10/28/2002                       2607225  
Nancy Brown Rogers
  Duncan Oil Partners     10/28/2002                       2607229  
Sandra Deene Terpe McManus
  Duncan Oil Partners     10/28/2002                       2607228  
Darrell F Terpe
  Duncan Oil Partners     10/28/2002                       2607226  
Joel Quitman Williams
  Duncan Oil Partners     10/28/2002                       2607227  
Robin Brown Chevalier
  Duncan Oil Partners     10/28/2002                       2607235  
Jerome Ryan
  Duncan Oil Partners     10/28/2002                       2607230  
Alicia Brown Langston
  Duncan Oil Partners     10/28/2002                       2607234  
Brett J Brown
  Duncan Oil Partners     10/28/2002                       2607236  
Steven W Brown
  Duncan Oil Partners     10/28/2002                       2607237  
Charles Ryan
  Duncan Oil Partners     10/28/2002                       2607231  
Roland Ryan
  Duncan Oil Partners     10/28/2002                       2607232  
Patricia Ryan Cenac
  Duncan Oil Partners     10/28/2002                       2607233  
Willowdeene Litton Butchee
  Duncan Oil Partners     10/28/2002                       2608541  
Elizabeth Ann Fuselier Thomas
  Duncan Oil Partners     10/28/2002                       2608539  
Harold A Fuselier Jr
  Duncan Oil Partners     10/28/2002                       2608540  
Mary Elizabeth F Propsma
  Duncan Oil Partners     11/22/2002                       2610433  
Jack Frank Fowler
  Duncan Oil Partners     11/22/2002                       2610436  
Mary Margaret F Tocquigny
  Duncan Oil Partners     11/22/2002                       2610435  
Winfield S Fowler
  Duncan Oil Partners     11/22/2002                       2610434  
Alice T Janvier
  Duncan Oil Partners     11/22/2002                       2610432  
Donald Frank Terpe
  Duncan Oil Partners     10/28/2002                       2614677  
Dann M Thomasson
  Duncan Oil Partners     11/22/2002                       2614678  
Agnes Coney Morton
  Duncan Oil Partners     12/9/2002                       2614679  
David M Coney
  Duncan Oil Partners     12/9/2002                       2614680  
Jeri Lynn Coney
  Duncan Oil Partners     12/9/2002                       2614681  
Susan Coney Davis
  Duncan Oil Partners     1/2/2003                       2614682  
Daimon Eric Lee
  Duncan Oil Partners     2/14/2003                       2619482  
Mary Sue Lee Quinn
  Duncan Oil Partners     2/14/2003                       2619484  
Robert C Lee Trust
  Duncan Oil Partners     2/14/2003                       2619483  
Loyce Coney Munroe
  Duncan Oil Partners     12/9/2002                       2619481  
R Russell McMahon Sr
  Duncan Oil Partners     4/11/2003                       2622769  
Sharon A Lee
  Duncan Oil Partners     2/14/2003                       2625315  
State of Louisina Lease No. 17677
  Duncan Oil Partners     12/16/2002                       2611678  
Edwin Glenn Dixon Jr et ux
  Duncan Oil Partners     10/22/2002                       2607238  
Brian Wayne Dixon et ux
  Duncan Oil Partners     10/22/2002                       2607239  

Page 2 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
A J Jones
  Duncan Oil Partners     10/22/2002                       2607242  
Richard Evert Karlsson
  Duncan Oil Partners     11/5/2002                       2607241  
John David Karlsson
  Duncan Oil Partners     11/5/2002                       2608542  
Henry Thomas Hey
  Duncan Oil Partners     11/5/2002                       2608543  
Blanche R Jones Wolf
  Duncan Oil Partners     10/22/2002                       2607240  
James O Modisette Jr
  Duncan Oil Partners     11/4/2002                       2607244  
Marilyn Ann McGivney
  Duncan Oil Partners     11/4/2002                       2607245  
Mary E Modisette Love
  Duncan Oil Partners     11/4/2002                       2608544  
Gerhard J Schrivner et al
  Duncan Oil Partners     12/16/2002                       2614676  
Robert B McGivney
  Duncan Oil Partners     2/3/2003                       2619490  
James Wallace Ellender Sr
  Basin Properties Inc     10/5/2001                       2577020  
Chemical Waste Management Inc
  Basin Properties Inc     11/8/2001                       2577023  
Janet Janell Jeanes
  Basin Properties Inc     1/7/2002                       2577021  
Cephus Richard Duhon
  Duncan Oil Partners     3/6/2003                       2627459  
Warner Glenn Duhon
  Duncan Oil Partners     3/6/2003                       2627457  
James Allen Stelly
  Duncan Oil Partners     3/26/2003                       2627462  
Walter N Clifton
  Duncan Oil Partners     3/26/2003                       2627461  
Curray Corporation
  Duncan Oil Partners     4/10/2003                       2627463  
John Gilmore
  Duncan Oil Partners     4/7/2003                       2627455  
Joe Van Duhon
  Duncan Oil Partners     3/6/2003                       2627458  
Palermo Land Company Inc
  Duncan Oil Partners     3/20/2003                       2627460  
Brian Paul Hudson
  Duncan Oil Partners     5/14/2003                       2625543  
Pamela Louise Post Boudreaux
  Duncan Oil Partners     5/23/2003                       2627465  
Leslie Gilmore de Soto
  Duncan Oil Partners     3/10/2003                       2629183  
Elizabeth Gadsden
  Duncan Oil Partners     4/7/2003                       2629182  
Judi K Johnson
  Duncan Oil Partners     3/10/2003                       2631848  
James Lester Post Jr
  Duncan Oil Partners     4/30/2003                       2625816  
Elizabeth Grattan Averitt
  Duncan Oil Partners     3/13/2003                       2627453  
Chemical Waste Management Inc
  Duncan Oil Partners     3/6/2003                       2627499  
William V Conover II
  Duncan Oil Partners     3/13/2003                       2627451  
Tommy Jo Ellender
  Duncan Oil Partners     3/12/2003                       2627450  
George Gilmer Grattan IV
  Duncan Oil Partners     3/13/2003                       2627452  
Bennie Ellender Jr
  Duncan Oil Partners     3/13/2003                       2627454  
Charles W Vincent
  Duncan Oil Partners     4/3/2003                       2629180  
W L Vincent Limited Partnership
  Duncan Oil Partners     4/3/2003                       2629181  
Cheryl Vincent Longuet
  Duncan Oil Partners     4/3/2003                       2629179  
James Wallace Ellender Sr
  Duncan Oil Partners     2/28/2003                       2629179  
SWEPI, LP
  Duncan Oil Partners     7/30/2003                       2639954  

Page 3 of 15



--------------------------------------------------------------------------------



 



BAYOU JEAN LACROIX FIELD
Terrebonne Parish, Louisiana

                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
A. M. Dupont Corporation
  Goodrich Oil Company     4/23/1996       1552               995800  
Henry Dardar, et al
  Goodrich Oil Company     5/21/1996       1551               995274  
Eula Mae Egle
  Goodrich Oil Company     3/3/1997       1551               995275  
Julia Gill Wagner, et vir
  Goodrich Oil Company     3/17/1997       1590               1013164  
Carol L. Steinman Stern
  Goodrich Oil Company     3/20/1997       1590               1013165  
George W. Gill, Jr., et ux
  Goodrich Oil Company     3/17/1997       1590               1013166  
Ruth Caplan Silver
  Goodrich Oil Company     3/20/1997       1590               1013168  
Carol Simon Trust
  Goodrich Oil Company     1/12/1998       1616               1027008  
Kim Hunter, et al
  Goodrich Oil Company     4/15/1998       1616               1027006  
Bertha Hunter Pecanty
  Goodrich Oil Company     3/2/1998       1616               1027010  
Michele Simon Trust
  Goodrich Oil Company     1/12/1998       1616               1027007  
Cliff P. Hendon, Jr., et al
  Goodrich Oil Company     1/12/1998       1616               1027012  
Warren M. Simon Trust
  Goodrich Oil Company     1/12/1998       1616               1027009  
Earl W. Billiot, et al
  Goodrich Oil Company     5/13/1998       1625               1032414  
Wenceslaus A. Billiot, et al
  Goodrich Oil Company     5/21/1996       1550               995269  
Anne Marie Hebert Smith, et al
  Goodrich Oil Company     9/4/1996       1551               995279  
Peter V. Brasswell, et al
  Goodrich Oil Company     2/17/1997       1551               995278  
Florence A. Autin, et al
  Goodrich Oil Company     10/12/1998       1625               1032417  
Barbara Bourgeois Hebert, et al
  Goodrich Oil Company     9/21/1998       1625               1032418  
Sylvester F. Billiot, et al
  Goodrich Oil Company     5/29/1996       1550               995270  
Judy D. Doucet, et al
  Goodrich Oil Company     12/10/1997       1616               1027005  
Lindsey Molinere, et al
  Goodrich Oil Company     8/25/1998       1624               1032031  
Alvin J. Bourg, et al
  Goodrich Oil Company     8/25/1998       1625               1032415  
Freddie J. Tabor, et al
  Goodrich Oil Company     8/27/1998       1625               1032413  
Rita Dardar Vollmer
  Goodrich Oil Company     4/3/1998       1616               1027013  
Odelia Dardar
  Goodrich Oil Company     11/3/1998       1627               1033313  
Sonya Autin Schronce
  Goodrich Oil Company     10/12/1998       1627               1033312  
Bruce Allen Autin
  Goodrich Oil Company     10/12/1998       1627               1033311  

Page 4 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Michel N. Dardar, et ux
  Goodrich Oil Company     3/2/1998       1616               1027014  
Augustin A. Dardar, et al
  Goodrich Oil Company     7/8/1996       1550               995271  
Anna Naquin Dardar, et al
  Goodrich Oil Company     7/8/1996       1550               995272  
Rev. Roch R. Naquin
  Goodrich Oil Company     7/8/1996       1550               995273  
Randolph A. Duet, et al
  Goodrich Oil Company     8/7/1996       1551               995276  
Landa C. Cotton, et al
  Goodrich Oil Company     2/20/1997       1551               995277  
Harvey Chaisson, Sr., et al
  Goodrich Oil Company     2/20/1997       1590               1013167  
Tina Marie Chaisson
  Goodrich Oil Company     8/26/1998       1625               1032416  
Victor J. Naquin, et al
  Goodrich Oil Company     3/2/1998       1616               1027011  
Howard J. Brunet, et ux
  Goodrich Oil Company     1/12/1998       1627               1033315  
Harry Dardar, Sr., et ux
  Goodrich Oil Company     1/12/1998       1627               1033314  
Homer Dardar, Jr., et al
  Goodrich Oil Company     3/31/1998       1616               1027004  
Michael Anthony Haydel
  Goodrich Oil Company     1/2/1996       813       132       532387  
Wilson Landry, et ux
  Goodrich Oil Company     1/3/1996       813       112       532389  
Mitchell Francques
  Goodrich Oil Company     1/3/1996       813       120       832384  
Horace G. Black
  Goodrich Oil Company     1/29/1996       813       70       532372  
Joe V. Black, et ux
  Goodrich Oil Company     1/2/1996       813       95       532378  
Robert Landry
  Goodrich Oil Company     1/3/1996       813       124       532385  
Mervyn L. Taylor, et ux
  Goodrich Oil Company     1/3/1996       813       148       532391  
Wilbur Landry, et ux
  Goodrich Oil Company     1/3/1996       813       116       532383  
Dories James Babineaux, et ux
  Goodrich Oil Company     1/2/1996       813       128       532386  
Winifried B. Latshaw
  Goodrich Oil Company     1/29/1996       813       82       532375  
Viola Lavergne O’Neal
  Goodrich Oil Company     1/9/1996       813       74       532373  
Ronnie P. Doucet, et ux
  Goodrich Oil Company     1/9/1996       813       87       532376  
Claude Guillotte, Jr.
  Goodrich Oil Company     1/9/1996       813       78       532374  
Warren John Gary, et ux
  Goodrich Oil Company     1/3/1996       813       99       532379  
Walter James Gary
  Goodrich Oil Company     1/3/1996       813       136       532388  
Josselin B. Landry
  Goodrich Oil Company     1/3/1996       813       91       532377  
William Joseph Gary, et ux
  Goodrich Oil Company     1/3/1996       813       108       532381  
Osa Leblance, et ux
  Goodrich Oil Company     12/28/1995       813       161       532394  
Milton J. Gilliam, et al
  Goodrich Oil Company     12/28/1995       813       157       532393  
Wallace Gary Sr., et ux
  Goodrich Oil Company     1/3/1996       813       140       532389  
Daniel James Gary, Ind.&AIF
  Goodrich Oil Company     1/10/1996       813       103       532380  
Joseph Charles Landry AIF
  Goodrich Oil Company     1/9/1996       813       103       532380  
Roy Landry, et al
  Goodrich Oil Company     1/2/1996       813       152       532392  
James Ronald Dominque, et ux
  Goodrich Oil Company     6/24/1996                          

Page 5 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Maryline Billiot Naquin and Frances Naquin Miller
        12/1/1998                          
Calvin L. Deion, et al
        12/1/1998                          
Janet E. Loga Wooten
        12/1/1998                          
Louella M. Foret
        12/1/1998                          
Roger S. Naquin
        12/1/1998                          
Roch R. Naquin, et al
        7/8/1996                          
Louis C. Chaisson and Clodilia B Chaisson Trust
        12/1/1998                          
C. J. Billiot
        12/1/1998                          
Henry Dardar
        12/1/1998                          
Johnny J. Chaisson, Jr.
        12/1/1998                          
Ebro W. Verdin
        12/1/1998                            
BURWOOD FIELD/WEST DELTA 83 FIELD
Plaquemines Parish, Louisiana
                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
State of Louisiana Lease No. 16825
  Goodrich Petroleum Company, LLC     8/14/2000       984       680          
State of Louisiana Lease No. 17193
  Goodrich Petroleum Company, LLC     8/13/2001       1008       223          
State of Louisiana Lease No. 17381
  Goodrich Petroleum Company, LLC, et al     3/18/2002       1021       917    
     
State of Louisiana Lease No. 18449
  Goodrich Petroleum Company, LLC     2/9/2005       1088       348      
20051208  
State of Louisiana Lease No. 18126
  Goodrich Petroleum Company, LLC     5/17/2004       1074       202      
4004390  
State of Louisiana Lease No. 2552
        7/15/1954       177       45          
State of Louisiana Lease No. 2566
        7/15/1954       177       65          
Delta Development Company, Inc.
        9/1/1954       177       761          
State of Louisiana Lease No. 2593
        9/15/1954       177       1083          
State of Louisiana Lease No. 1010
        4/23/1947       126       90          
State of Louisiana Lease No. 2565
        7/15/1954       177       33          
Arthur H Simonin
        5/14/1956       190       1076          
Arthur H Simonin
        5/14/1956       190       1079          
BLM-043259
        12/1/1959       223       1211          
BLM-043260
        12/1/1959       223       1232          
Helen de Grange McLellan et al
        4/15/1957       198       393          
Edwin P Lastrapes et al
        4/21/1958       206       286          
Rebecca Laycock Stevenson
        5/28/1958       207       158          
Steve d’Asaro et al
        8/2/1948       135       442          

Page 6 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Estelle McLellan Middleton
        4/21/1953       168       405          
Lenora McLellan Schniedau
        4/21/1953       168       408          
Anna McLellan Kastler
        4/21/1953       168       411          
Alden McLellan
        4/22/1953       168       414          
Emma Gueringer Selinger
        4/6/1953       168       417          
Monita Shearer Fontaine
        4/20/1953       168       420          
Seymoura Hadden Gazin
        4/23/1953       168       423          
Margaret Fayssoux
        4/6/1953       168       426          
Effie Ethelyn (Coco) Phelps Hadden et al
        4/23/1953       168       432          
Charles McLellan
        4/2/1953       168       435          
Fayssoux Scudder Corneil
        4/15/1953       168       438          
Sara A Fayssoux
        4/6/1953       168       429          
Monita Celete Driver Hackett
        4/20/1953       168       582          
Celete Scudder Day
        4/20/1953       168       682          
Hazel Jones Scudder et al
        5/20/1953       168       863          
Plaquemines Oil & Development Company
        8/8/1950       150       587          
State of Louisiana Lease No. 1922
        4/5/1951       152       390          
BLM-013997
        11/1/1951       176       625          
BLM-016334
        3/1/1952       176       739          
BLM-015383
        6/1/1952       177       997          
BLM-023977
        5/1/1954       192       215          
State of Louisiana Lease No. 2227
        11/22/1952       165       13          
Richard K Ingolia
        1/18/1954       172       969          
Katie McDougall Martindale
        12/4/1953       172       49          
Louis E Faget et al
        2/26/1954       173       604          
Helen Faget
        2/26/1954       173       690          
Marguerite Berthe Thibaut Rantz
        2/11/1959       214       796          
Merline Thibaut Boyer
        2/26/1959       214       800          
Yvonne Thibaut Oser
        2/20/1959       214       804          
Jeanne Thibaut Wilson
        2/26/1959       214       808          
James P Thibaut
        2/11/1959       214       812          
Adeline Thibaut Samford
        2/20/1959       214       816          
Robert Thibaut
        2/20/1959       214       820          
Peter Similien Thibaut
        2/6/1959       214       824          
Lola Richardson Thibaut Tuller
        1/27/1959       214       828          
Marie Amelie Thibaut Lamse
        2/19/1959       214       832          

Page 7 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Pierre L Thibaut Jr.
        3/14/1959       233       460          
Jeanne Canepa Thibaut
        3/14/1959       233       464          
Edward F Ranz
        3/14/1959       233       468          
Evelyn Thibaut Tuller
        3/14/1959       233       456          
Plaquemines Oil & Development Company
        4/21/1954       175       990          
Mark Delesdernier
        7/13/1954       176       773          
Martha W Snow et al
        4/12/1954       174       636          
Lucille Snow Osoinach et al
        5/21/1954       175       233          
George T Armstrong et al
        12/22/1958       216       848          
George T Armstrong
        5/19/1959       217       1017          
State of Louisiana Lease No. 978 (“DDDDDDD”)
        4/23/1947                          
State of Louisiana Lease No. 979 (“EEEEEEE”)
        4/23/1947                          
Energy Development Corporation
        3/2/1959       213       940          
BLM-042017
        1/1/1959                          
BLM-ES-9207
        6/1/1952                          
BLM-ES-9208
        1/1/1959                          
BLM-ES-9209
        12/1/1959                          
BLM-ES-9210
        12/1/1959                          
BLM-ES-9211
        10/1/1952                          
State of Louisiana Lease No. 1009
        3/17/1947       126       85          
State of Louisiana Surface Lease No. 4233
  Goodrich Petroleum Company, LLC     6/24/2002       1026       615      
2004086  
State of Louisiana Surface Lease No. 4231
  Goodrich Petroleum Company, LLC     6/12/2002       1026       620      
2004087  
State of Louisiana Surface Lease No. 4269
  Goodrich Petroleum Company, LLC     9/13/2002                          
State of Louisiana Surface Lease No. 4340
  Goodrich Petroleum Company, LLC     3/14/2003                          
State of Louisiana Surface Lease No. 4460
  Goodrich Petroleum Company, LLC     2/16/2004                          
BLM-051867
        7/26/1960                          
State of Louisiana Subsurface Lease No. 3114
        9/19/1994       847       255          
BLM-051866
        8/20/1960                          
US Army Corp of Engineers
        10/30/1991                          
Congregation of St Rita Catholic Church
        2/1/1991       767       825          
Gladys Snow Sweitzer
        12/1/1991       767       814          
First Church of Christ Scientist
        12/1/1991       767       848          
Earl O Armstrong Sr et al
        12/1/1991       767       837          
James E Wright Jr et al
        12/1/1991       767       803          
State of Louisiana ROW Lease No. 3162
        5/18/1995                          
State of Louisiana ROW Lease No. 3163
        5/18/1995                          

Page 8 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Louis E Faget et al
        2/26/1954       174       354          
USDI BLM-039136 Slant Well Permit
        5/1/1955       182       703          
State of Louisiana ROW Lease No. _____
        6/9/1955       182       880          
Plaquemines Oil & Development Company
        2/27/1952       163       188          
Amendment
        7/6/1955       183       761          
Mark Delesdernier
        7/25/1957       200       273          
LAES-46008
        11/1/1954       179       129          
George T Armstrong et al
        12/30/1953       173       653          
Plaquemines Oil & Development Company
        7/6/1955       183       1077          
State of Louisiana ROW Lease No. _____
  Chevron     11/25/1963                          
State of Louisiana ROW Lease No. _____
  Chevron     3/28/1955                          
Plaquemines Oil & Development Company
  Chevron     7/6/1955       173       777          
Shell Pipeline
  Chevron     8/9/1960                          
Continental Oil Co.
  Chevron     12/6/1965                          
Continental Oil Co.
  Chevron     10/6/1970                          
US Army Corps of Engineers
  Chevron     11/19/1964                          
US Army Corps of Engineers
  Chevron     10/15/1964                          
State of Louisiana ROW Lease No. 454
  Chevron     11/4/1964                          
Delta Development Co. Inc.
  Chevron     11/9/1964       313       404          
Claudia Irene Marquette d’Asaro Estate
  Chevron     10/22/1964       313       389          
White Estate Inc et al
  Chevron     9/29/1964       313       394          
Mark Delesdernier
  Chevron     9/10/1964       313       412          
Plaquemines Oil & Development Company
  Chevron     11/18/1964       314       436          
Rebecca Laycock Stevenson
  Chevron     9/14/1964       314       457          
Arthur H Simonin et al
  Chevron     11/10/1964       319       933          
Charlotte A Perez et al
  Chevron     11/6/1964       319       935          
Shell
  Chevron     7/17/1981                          
State of Louisiana ROW Lease No. _____
  Chevron     6/23/1960       225       529          
US Army Corps of Engineers et al
  Shell     9/28/1960                          
Plaquemines Oil & Development Company
  Shell     6/9/1960       224       1132          
Marguerite Thibaut Rantz et al
  Shell     8/23/1960       223       669          
White Estate Inc
  Shell     5/10/1960       224       16          
Claudie Irene Marquette d’Asaro
  Shell     5/13/1960       224       147          
Rebecca Laycock Stevenson
  Shell     5/24/1960       224       681          
Martha W Snow et al
  Shell     5/18/1960       226       447          
George T Armstrong et al
  Shell     5/18/1960       226       445          

Page 9 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Gladys Snow Sweitzer
  Shell     9/30/1960       233       208          
Delta Development Co Inc
  Shell     5/24/1960       224       938          
US Army Corps of Engineers
  Shell     10/20/1960                          
Plaquemines Parish Police Jury
  Shell     6/9/1960                          
Plaquemines Parish Police Jury
  Shell     6/23/1960                          
Mark Delesdernier
  Shell     6/3/1960       224       935          
G Withrop Sands
  Shell     6/13/1960                          
Harold W Sands
  Shell     11/1/1960       234       19          
Katherine F T Howard
  Shell     10/19/1960       233       685          
Cecil A Howard
  Shell     10/3/1960       232       553          
Anna Barbara Sands Burgess
  Shell     9/29/1960       233       703          
Priscilla Havemeyer Huston
  Shell     9/14/1960       232       513          
Elizabeth Sterritt Sands O’Connell
  Shell     9/8/1960       230       235          
Carley Havemeyer Wagner
  Shell     8/31/1960       229       511          
Katherine M A Sands Week
  Shell     8/23/1960       227       794          
Sarah Simonton Sands
  Shell     8/23/1960       227       796          
Lorilllard Spencer
  Shell     8/19/1960       227       540          
Samuel Stevens Sands
  Shell     8/19/1960       227       509          
Arthur H Simonin
  Shell     5/27/1960       224       973          
US Army Corps of Engineers
  Shell     10/20/1960                          
The California Company
  Shell     10/15/1956                          
The California Company
  State of Louisiana     11/4/1960                          
The California Company Lease No. 167
  State of Louisiana     3/5/1962                          
The California Company
  Continental Oil Company     8/18/1960                          
The California Company
  Continental Oil Company     12/6/1965                          
Chevron USA
  Tennessee Gas Pipeline     1/4/1982                          
US Army Corps of Engineers
  Shell Pipeline Co     9/28/1960                          
Plaquemines Parish Police Jury
  Shell Pipeline Corp     6/23/1960                          
Plaquemines Oil & Development Company
        8/12/1991       767       494          
Chalin Perez et al
        8/12/1991       767       501          
Succession of Leander Perez
        8/12/1991       767       509          
Thomas P Eustis
        8/12/1991       767       517          
Geoffrey Eustis
        8/12/1991       767       525          
Flora Ann Eustis
        8/12/1991       767       533          
State of Louisiana ROW Lease No. 2872
        8/12/1991       767       542          
Luz K Faget
        8/12/1991       767       643          

Page 10 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Helen Faget Anderson
        8/12/1991       767       647          
Theresa L Faget
        8/12/1991                          
Angele F Strahan
        8/12/1991       767       655          
Charles J Faget
        8/12/1991       767       659          
Paul C Faget
        8/12/1991       767       663          
Consuelo F Justrabo
        8/12/1991       767       667          
Andre M Faget
        8/12/1991       767       671          
Jon S Faget
        8/12/1991       767       675          
Lucienne Faget Villere
        8/12/1991       767       679          
Aline Marie Faget Fails
        8/12/1991       767       683          
Beth Faget Gottschaulk
        8/12/1991       767       687          
Alwyn J Justrabo
        8/12/1991       767       691          
Alwyn J Justrabo Jr
        8/12/1991       767       695          
A Morgan Brian Jr
        8/12/1991       767       548          
P L Thibaut Brian
        8/12/1991       767       554          
Jeanne M Thibaut Wilson
        8/12/1991       767       566          
Mildred Mae Pellerin Thibaut
        8/12/1991       767       560          
Marie Adeline Thibaut Samford
        8/12/1991       767       572          
Merlin R Thibaut Boyer
        8/12/1991       767       578          
Robert M Thibaut
        8/12/1991       767       584          
Edward Frederick Rantz
        8/12/1991       767       590          
Peter S Thibaut
        8/12/1991       767       596          
James P Thibaut
        8/12/1991       767       602          
Jerry A Boyer
        8/12/1991       767       608          
Thomas O Thibaut
        8/12/1991       767       614          
Leonard T Samford
        8/12/1991       767       620          
Wm L Von Hoene Jr
        8/12/1991       767       626          
Gordon T Von Hoene
        8/12/1991       767       632          
George G Marquette
        8/12/1991       767       699          
Charles A McHale
        8/12/1991       767       703          
Edward J Villere
        8/12/1991       767       707          
Frank A Ashby
        8/12/1991       767       711          
Mavis Hardy Ashby
        8/12/1991       767       715          
Keller Oilfield Service
        8/12/1991       767       719          
Victor Daniel Martinez
        8/12/1991       767       725          
Alexina S Stone et al
        8/12/1991       767       729          

Page 11 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Earl O Armstrong Sr
        8/12/1991       767       734          
Nora O Armstrong
        8/12/1991       767       738          
Gwendolyn Armstrong Ajubita
        8/12/1991       767       742          
Eva Cathcart Wester
        8/12/1991       767       746          
Abbie Cathcart Adam
        8/12/1991       767       750          
Bernard M Cathcart
        8/12/1991       767       754          
Sherry Cathcart Holsi
        8/12/1991       767       758          
Leslie Cathcart Foto
        8/12/1991       767       762          
Patricia Armstrong
        8/12/1991       767       638          
Richard J Siegel
        8/12/1991       767       766          
Roy L Cathcart Jr
        8/12/1991       767       770          
Margaret Armstrong Gerkin
        8/12/1991       767       744          
Gladys Snow Sweitzer
        8/12/1991       767       778          
The First Church of Christ Scientist
        8/12/1991       767       782          
Congregation of St Rita Catholic Church
        8/12/1991       767       787          
James E Wright Jr et ux
        8/12/1991       767       793          
Winkler Corp
        8/12/1991       767       798            
LAFITTE FIELD
Jefferson Parish, Louisiana
                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
State of Louisiana Lease No. 356
  The Texas Company     5/11/1936       129       431          
State of Louisiana Lease No. 10439
  Texaco Inc     9/13/1982       38       573          
State of Louisiana Lease No. 14554
  Texaco Inc     11/15/1993       135       205          
State of Louisiana Lease No. 17712
  Stone Energy Corporation     1/13/2003       138       253       10310142  
State of Louisiana Lease No. 17713
  Mark A O’Neal & Associates     1/13/2003       138       252       10310141  
State of Louisiana Surface-Subsurface Lease No. 4301
  Stone Energy Corporation     1/13/2003       138       254       10310143  
State of Louisiana Surface-Subsurface Lease No. 3807
  Stone Energy Corporation     12/13/1999       137       187       10002216  
The Louisiana Land and Exploration Company
  The Texas Company     11/12/1928       109       505          
Rigolets Co-Operative Fur Company
  Gaither L Jones     8/10/1933       116       257          
Thomson, Thompson & Wright Associates
  Texaco Exploration and Production Inc     8/1/1997       2971       636      
   
Thomson, Thompson & Wright Associates
  Texaco Exploration and Production Inc     9/1/1994       2905       775      
   
Leo A Marrero et al
  The Texas Company     10/10/1933       116       652          
Madison Realty Company Inc et al
  The Texas Company     1/16/1934       119       578          

Page 12 of 15



--------------------------------------------------------------------------------



 



                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Madison Realty Company Inc et al
  The Texas Company     8/29/1946       231       287          
George H Kerner
  The Texas Company     3/19/1936       129       548          
Parish of Jefferson
  Frank H Langridge     11/19/1935       139       129          
State of Louisiana Lease No. 15092
  Texaco Exploration and Production Inc     10/16/1995       135       795      
   
Parish of Jefferson (Pipeline Permit)
  The Texas Pipeline Company     1/17/1972       753       385          
Rigolets Corporation (Pipeline Permit)
  The Texas Pipeline Company     8/5/1970       720       609          
The Louisiana Land and Exploration Company
  The Texas Pipeline Company     1/5/1973       789       971          
Rigolets Corporation (Pipeline Permit)
  The Texas Pipeline Company     3/7/1973       784       323          
Dolly D Ferris
  The Texas Pipeline Company     5/13/1954       591       616          
Carrie B Mercler
  The Texas Pipeline Company     5/14/1954       591       616          
Mary Ellen McEniry Wedding et al
  The Texas Pipeline Company     8/21/1954       601       150          
Rigolets Corporation (Pipeline Permit)
  The Texas Pipeline Company     3/26/1956       401       606          
Department of the Army
  The Texas Pipeline Company     9/25/1970                          
Rigolets Corporation (Pipeline Permit)
  Texaco Inc     6/27/1973                          
Thomson, Thompson & Wright Associates
  Texaco Inc     8/1/1987                          
The Louisiana Land and Exploration Company
  Texaco Inc     1/25/1973                          
The Louisiana Land and Exploration Company
  Texaco Inc     3/23/1964                          
Thomson, Thompson & Wright Associates
  Texaco Exploration and Production Inc     12/15/1998       3003       908    
       
LAKE RACCOURCI FIELD
Lafourche Parish, Louisiana
                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
State of Louisiana Lease No. 1480
  Humble Oil     5/10/1948       136       357       80443  
State of Louisiana Lease No. 3258
  Pan American     8/15/1967       227       82       153321  
State of Louisiana Lease No. 3599
  Pan American     9/26/1959       257       169       175074  
State of Louisiana Lease No. 14703
  Apache Corporation     6/8/1994       1216       348       770494  
State of Louisiana Lease No. 1450
  Humble Oil     5/10/1948       139       555       83661  
State of Louisiana Lease No. 1451
  Humble Oil     5/10/1948       136       353       80441  
State of Louisiana Lease No. 1452
  Humble Oil     5/10/1948                          
State of Louisiana Lease No. 14284
  Thomas C. Jahnoke     7/13/1992       1150       576       741206  
State of Louisiana Lease No. 14589
  Exxon Corporation     12/13/1993       1198               761535  
State of Louisiana Lease No. 15819
  Land Resources, Inc.     7/14/1997       1316               819133  

Page 13 of 15



--------------------------------------------------------------------------------



 



PECAN LAKE FIELD
Cameron Parish, Louisiana

                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Miami Corporation
  The Superior Oil Company     8/30/1949       74       599          
Cutler Oil & Gas Corporation
  Goodrich Oil Company     4/16/1993       769               231372  
Cutler Oil & Gas Corporation
  Goodrich Oil Company     9/1/1995       829               244118  
Miami Corporation Canal Permit
  Goodrich Petroleum Company of Louisiana     4/29/2005                        
 
Miami Corporation Pipeline Permit
  Goodrich Petroleum Company of Louisiana     7/11/1997                        
 
Miami Corporation Surface Permit
  Goodrich Petroleum Company of Louisiana     7/21/1997                        
 
Miami Corporation ROW
  Goodrich Petroleum Company of Louisiana     6/28/2002                        
   
PLUMB BOB FIELD
St. Martin Parish, Louisiana
                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
St Martin Land Company
  Goodrich Petroleum Company LLC     6/9/2005       1433       660       383770
 
St Martin Parish School Board
  Goodrich Petroleum Company LLC     7/14/2004       1413       664       371251
 
St Martin Parish School Board
  Goodrich Petroleum Company LLC     6/1/2005       1432       845       383222
 
St Martin Land Company
  Goodrich Petroleum Company LLC     3/1/2006                          
St Martin Land Company
  Goodrich Petroleum Company LLC     8/20/2001       1349       187       330698
 
St Martin Land Company (Tank Battery)
  Goodrich Petroleum Company LLC     8/20/2001       1348       608       330513
 
St Martin Land Company (Dock Lease)
  Goodrich Petroleum Company LLC     8/20/2001       1348       603       330511
   
SECOND BAYOU FIELD
Cameron Parish, Louisiana
                                      LESSOR   LESSEE   DATE     BOOK     PAGE  
  ENTRY  
Texaco Exploration and Production Inc
  Goodrich Oil Company     4/15/1993       805               238286  
Amendment
        7/7/1993                          
Second Amendment
        1/19/1994                          
Amendment
        11/21/1997       867               253064  

Page 14 of 15



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LANDS, LEASES AND FEE INTERESTS

                      NAME   DESCRIPTION   ACREAGE     INTERESTS   PARISH Baker
2  
All Sec 10, T20S, R22E
    640.00     95%   Lafourche   Lake Enfermer  
NW/4 Sec. 33, T19S, R23E
    160.00     100%   Lafourche   Little Temple  
W/2 SW/4 Sec. 25, T17S, R23E
    97.00     100%   Lafourche   Holman Tract  
Lots 16-19 Dixie Delta Farms Co. of N/2 Sec. 42 and Sec 43, T17S, R21E
    40.00     100%   Lafourche
 
      NE Larose  
E/2 & E 120 acres of W/2 of Sec 41, T17S, R21E.
    440.00     100%   Lafourche   NE Larose  
W 280 acres of E/2 of Sec. 37, T17S, R21E and W 40 acres of Sec. 41, T17S, R21E
    320.00     50%   Lafourche
 
      C.C. Gardens  
Lot A, Block 1 Country Club Gardens East
    0.84     100%   Lafourche   Baker #1  
Lower 1/2 of Tract by Parish Drainage Canal:
                   
1600 acres by Little Lake Des Allemands:
                   
Lower Side by Lower Line of Sec. 54. NW Portion of T15S, R20E and E portion of
T15S, R19E
    1600.00     95%   Lafourche   Bay Jacque  
Portion of Sections 1, 12, T21S, R22E
    368.00     100%   Lafourche   Pilot Town  
All of Unsurveyed Sea Marsh in the rear of the Mississippi River, Lots in T21S,
R19E; Lot 2 of Rear end of Sec. 33 and Lot 2 of rear end of Sec 34 T21S, R19E
    189.82     25%   Plaquemines   Lake Quatro Cabello  
SE/4 NE/4, S 30 acres SW/4 NE/4 Sec 32, T15S, R15E
    70.00     50%   Plaquemines





--------------------------------------------------------------------------------



 



EXHIBIT “B”
WELLS AND INTERESTS

                              Field   Well Name   Operated/ Non-Operated  
Parish   State   Status   WI   NRI
BAYOU CHOUPIQUE
 
CWM INC #1-BARBELL
  NON OPERATED   CALCASIEU   LA   P   0.1800   0.1279
BAYOU CHOUPIQUE
 
CWM INC. #2
  NON OPERATED   CALCASIEU   LA   P   0.1800   0.1323    
 
                       
BAYOU JEAN LA CROIX
 
DUPONT 38 NO.1
  NON OPERATED   TERREBONNE   LA   P   0.3401   0.2624    
 
                        WEST DELTA  
ARMSTRONG G T ETAL 1 - W4
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
CALICO SHELL USA ETAL 10 - W2
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
D ASARO S 1 - W3
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
FAGET #1 (W-5)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
L.E. FAGET #2 (W-6)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
SHELL ETAL UNIT B5 1 (9-13)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7804 WEST DELTA  
SL 1009 #1 (W-39)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7804 WEST DELTA  
SL 17194 #1 (LEONARD)
  OPERATED   PLAQUEMINES   LA   P   0.6000   0.4328 WEST DELTA  
SL 17203 1- TUNNEY
  OPERATED   PLAQUEMINES   LA   P   0.5250   0.3260 BURRWOOD  
SL 17381 #1 (B-37)
  OPERATED   PLAQUEMINES   LA   P   1.0000   0.7200 WEST DELTA  
SL 1922 #14 (W-11)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
SL 1922 #15 (W-12)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7720 WEST DELTA  
SL 1922 #17 (W-14)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
SL 1922 #18 (W-15)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
SL 1922 #20 (W-17)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
SL 1922 #23 (W-19)
  OPERATED   PLAQUEMINES   LA   SI   9.9500     WEST DELTA  
SL 1922 #24 (W-20)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
SL 1922 #3 (B-2)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7700 WEST DELTA  
SL 1922 #9 (W-9)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
SL 1922 #A-1 (B-25)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7700 BURRWOOD  
SL 1922 #A-2 (B-33)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
SL 1922 #A-4 (B-26)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7700 BURRWOOD  
SL 1922 #B-3 (B-27)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7841 BURRWOOD  
SL 1922 #B-4 (B-28)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7642 BURRWOOD  
SL 1922 #B-9 (B-29)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
SL 1922 11 -W10
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
SL 1922 #19 (W-18)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7820 WEST DELTA  
SL 1922 #21 (W-18)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7607 BURRWOOD  
SL 2227 #1 (B-3)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7744 WEST DELTA  
SL 2227 #1 (W-40)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7473 WEST DELTA  
SL 2227 #2
  OPERATED   PLAQUEMINES   LA       0.9500   0.7242 WEST DELTA  
SL 2227 ET AL #1 (W-36) SULLIVAN SHALLOW
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7739 WEST DELTA  
SL 2227 SWD 1 W27(FORMERLY USA 5 #2)
  OPERATED   PLAQUEMINES   LA   A   1.0000   0.0000 BURRWOOD  
SL 2552 #4D - B4
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
SL 2552 #5 (B-38)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7557 BURRWOOD  
SL 2565 #3 (B-5)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
SL 2565 #4 (B-6)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7557 BURRWOOD  
SL 2565 #8D (B-31)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7506 BURRWOOD  
SL 2565 10 - (B-35)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
SL 2565 USA B #13 (B-24)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
SL 2565 USA B #2 (B-10)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7557 BURRWOOD  
SL 2565 USA #1 (B-8)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7506 BURRWOOD  
SL 2565 USA #8 (B-9)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7506 BURRWOOD  
SL 2566 #5 (B-7)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7506 WEST DELTA  
SL 978 #24 (W-21)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
SL 978 #25 (W-22)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
SNOW #1 (W-7)
  OPERATED   PLAQUEMINES   LA   51   0.9500     WEST DELTA  
SNOW #2 (W-8)
  OPERATED   PLAQUEMINES   LA   51   0.9500     WEST DELTA  
SNOW #4 (W-1)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7500 BURRWOOD  
TRACT 02 #B-21 (B-11)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
TRACT 02 #B-36 (B-32)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
TRACT 03 #B-28 (B-12)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
TRACT 15 #B-11 (B-14)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7699 BURRWOOD  
TRACT 15 #B-12 (B-15)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
TRACT 15 #B-14 (B-16)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7557 BURRWOOD  
TRACT 18 #B-24 #1 (B-1)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
TRACT 39 #7 (B-34)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
TRACT 41 #1 (B-17)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7804 BURRWOOD  
TRACT 41 #9 (B-19)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
TRACT 41 #B-22 (B-18)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
TRACT 44 #B-32 (B-36)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7804 BURRWOOD  
USA #3 (B-20)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.6973 BURRWOOD  
USA #4 (B-21)
  OPERATED   PLAQUEMINES   LA   SI   0.9500     BURRWOOD  
USA #5 (B-22)
  OPERATED   PLAQUEMINES   LA   SI   0.9500    

Page 1 of 4



--------------------------------------------------------------------------------



 



                              Field   Well Name   Operated/ Non-Operated  
Parish   State   Status   WI   NRI BURRWOOD  
USA #6 BU
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
USA 1 - W23
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
USA 2 - W24
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7586 WEST DELTA  
USA 3 WD — W25
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
USA 4 WD — W26
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
USA 6 WD — W29
  OPERATED   PLAQUEMINES   LA   SI   0.9500     WEST DELTA  
USA 9 - W32
  OPERATED   PLAQUEMINES   LA   Al   0.9500     WEST DELTA  
USA #11 (W-33)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7476 WEST DELTA  
USA #5 (W-37)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7493 WEST DELTA  
USA #7 (W-30)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7859 WEST DELTA  
USA #8 (W-31)
  OPERATED   PLAQUEMINES   LA   P   0.9500   0.7493 BURRWOOD  
USA SL 2565 #1 (B-30)
  OPERATED   PLAQUEMINES   LA   SI   0.9500   0.7700 BURRWOOD  
USA SL 2565 SWD #1 (B-131)
  OPERATED   PLAQUEMINES   LA   A   1.0000        
 
                        LAFITTE  
BAYOU NORMAN 3
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
JEFFERSON A 5D
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
JEFFERSON A 8
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
JEFFERSON A 10
  NON OPERATED   JEFFERSON   LA   TA   0.4900     LAFITTE  
JEFFERSON A 11
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
JEFFERSON A 12D
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
JEFFERSON A 13
  NON OPERATED   JEFFERSON   LA   P   0.4873   0.4082 LAFITTE  
KERNER 5
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
KERNER 9
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4493 LAFITTE  
KERNER 29
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
KERNER 32
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
KERNER 38
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
KERNER 39
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
KERNER 40
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4524 LAFITTE  
KERNER 42
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4543 LAFITTE  
LAFITTE NO. 199
  NON OPERATED   JEFFERSON   LA   SI   1.0000     LAFITTE  
LL&E 28 SWD
  NON OPERATED   JEFFERSON   LA   A   0.4900     LAFITTE  
LL&E 64 SWD
  NON OPERATED   JEFFERSON   LA   A   0.4900     LAFITTE  
LLE 4
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3591 LAFITTE  
LLE 7
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 14
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3675 LAFITTE  
LLE 16
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 19
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
LLE 20
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
LLE 35
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
LLE 36
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
LLE 37
  NON OPERATED   JEFFERSON   LA   P   0.0000     LAFITTE  
LLE 46
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 53
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 61 AL
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 84
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 90
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
LLE 91
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 100
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
LLE 102
  NON OPERATED   JEFFERSON   LA   SI   0.0000     LAFITTE  
LLE 104D
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 109
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 110
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
LLE 116
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 117
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 119
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 120
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 121
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 148
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3675 LAFITTE  
LLE 153 AL
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3675 LAFITTE  
LLE 175
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3639 LAFITTE  
LLE 181
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 184
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 185
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 186
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
LLE 187
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3639 LAFITTE  
LLE 189
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3675 LAFITTE  
LLE 192
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3592 LAFITTE  
LLE 195
  NON OPERATED   JEFFERSON   LA   TA   0.4887     LAFITTE  
LLE 196
  NON OPERATED   JEFFERSON   LA   TA   0.4900   0.3600 LAFITTE  
LLE 197
  NON OPERATED   JEFFERSON   LA   P   0.2068   0.1559 LAFITTE  
LLE 198
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3675 LAFITTE  
LLE 200 (PINEHURST II)
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
LLE 202
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3600 LAFITTE  
MADISON REALTY 4
  NON OPERATED   JEFFERSON   LA   SI   0.4887    

Page 2 of 4



--------------------------------------------------------------------------------



 



                              Field   Well Name   Operated/ Non-Operated  
Parish   State   Status   WI   NRI LAFITTE  
MADISON REALTY 12
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
MADISON REALTY 13
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
MADISON REALTY 16
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
MADISON REALTY 22
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
MADISON REALTY 29
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
MARRERO 20
  NON OPERATED   JEFFERSON   LA   TA   0.4900     LAFITTE  
MARRERO 22
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
MARRERO 25
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
MARRERO 26
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
MARRERO 27
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
MARRERO 29
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
MARRERO 30
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
MARRERO 32
  NON OPERATED   JEFFERSON   LA   TA   0.4900     LAFITTE  
MARRERO 45
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4508 LAFITTE  
RIGOLETS 3
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 4
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4060 LAFITTE  
RIGOLETS 6
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 8 AL
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 13
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 18
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 24
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 25
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 26
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 29
  NON OPERATED   JEFFERSON   LA   TA   0.4900     LAFITTE  
RIGOLETS 30
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 37
  NON OPERATED   JEFFERSON   LA   P   0.4873   0.3995 LAFITTE  
RIGOLETS 38
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 40
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 48
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 51
  NON OPERATED   JEFFERSON   LA   SI   0.4888     LAFITTE  
RIGOLETS 56
  NON OPERATED   JEFFERSON   LA   SI   0.4888     LAFITTE  
RIGOLETS 76
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4440 LAFITTE  
RIGOLETS 78
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4303 LAFITTE  
RIGOLETS 88AL
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 91
  NON OPERATED   JEFFERSON   LA   SI   0.4887     LAFITTE  
RIGOLETS 96
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 102
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 113
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 119
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 127
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 128
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 135
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 144
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 149
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 151
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4303 LAFITTE  
RIGOLETS 153
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 156
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 157
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4232 LAFITTE  
RIGOLETS 162
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 163
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 164
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 165
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4325 LAFITTE  
RIGOLETS 166
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 168
  NON OPERATED   JEFFERSON   LA   SI   0.4900     LAFITTE  
RIGOLETS 170 SWD
  NON OPERATED   JEFFERSON   LA   A   0.4900     LAFITTE  
RIGOLETS 171
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.4440 LAFITTE  
RIGOLETS LP A-1
  NON OPERATED   JEFFERSON   LA   P   0.0000   0.0227 LAFITTE  
RIGOLETS LP A-2
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3675 LAFITTE  
RIGOLETS LP B-1
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3675 LAFITTE  
SL 17263 #1 (VALDERAMA UNO)
  OPERATED   JEFFERSON   LA   P   0.4900     LAFITTE  
SL 17263 #2 (VALDERAMA DOS)
  NON OPERATED   JEFFERSON   LA   P   0.4900   0.3675    
 
                        LAKE RACCOURCI  
SL 14599 #3
  NON OPERATED   LAFOURCHE   LA   P   0.0176   0.0123 LAKE RACCOURCI  
SL 1480 #1
  NON OPERATED   LAFOURCHE   LA   SI   0.4824    
S. LAKE RACCOURCI
 
SL 3258 #1
  OPERATED   LAFOURCHE   LA   P   0.3470   0.2860
S. LAKE RACCOURCI
 
SL 3258 #2
  OPERATED   LAFOURCHE   LA   SI   0.3470     LAKE RACCOURCI  
XPLOR-SL 14284 #1 (ARAXAS)
  NON OPERATED   LAFOURCHE   LA   P   0.0176   0.0124 LAKE RACCOURCI  
XPLOR-SL 14589 #2
  NON OPERATED   LAFOURCHE   LA   P   0.0096   0.0078    
 
                        PECAN LAKE  
MIAMI CORP B-16 SWD
  OPERATED   CAMERON   LA   A   0.4587     PECAN LAKE  
MIAMI CORP NO. 2-D
  OPERATED   CAMERON   LA   P-D   0.4738   0.3436    
 
                        PLUMB BOB  
ST. MARTIN LAND COMPANY #34
  OPERATED   ST MARTIN   LA   IA   1.0000     PLUMB BOB  
ST. MARTIN LAND COMPANY #59
  OPERATED   ST MARTIN   LA   SI   1.0000    

Page 3 of 4



--------------------------------------------------------------------------------



 



                              Field   Well Name   Operated/ Non-Operated  
Parish   State   Status   WI   NRI PLUMB BOB  
ST. MARTIN LAND COMPANY #88
  OPERATED   ST MARTIN   LA   IA   1.0000   0.7500 PLUMB BOB  
ST. MARTIN LAND COMPANY #72
  OPERATED   ST MARTIN   LA   SI   1.0000     PLUMB BOB  
ST. MARTIN LAND COMPANY SWD #35
  OPERATED   ST MARTIN   LA   Al   1.0000   0.7500 PLUMB BOB  
ST. MARTIN PH. SCHOOL BOARD #22
  OPERATED   ST MARTIN   LA   IA   1.0000   0.7300 PLUMB BOB  
ST. MARTIN PH. SCHOOL BOARD #25
  OPERATED   ST MARTIN   LA   P   1.0000   0.7409 PLUMB BOB  
STATE LEASE 2678; SML U2 #6
  OPERATED   ST MARTIN   LA   IA   1.0000   0.7500    
 
                        SECOND BAYOU  
MIAMI FEE #2 SWD
  OPERATED   CAMERON   LA   A   0.3126     SECOND BAYOU  
MIAMI FEE #7 SWD
  OPERATED   CAMERON   LA   IA   0.3126     SECOND BAYOU  
MIAMI FEE NO. 1D
  OPERATED   CAMERON   LA   P   0.3121   0.2224 SECOND BAYOU  
MIAMI FEE NO. 3
  OPERATED   CAMERON   LA   SI   0.3121   0.2224 SECOND BAYOU  
MIAMI FEE NO. 4
  OPERATED   CAMERON   LA   P   0.4942   0.3287 SECOND BAYOU  
MIAMI FEE NO. 5
  OPERATED   CAMERON   LA   SI   0.4942   0.2228 SECOND BAYOU  
MIAMI FEE NO. 6
  OPERATED   CAMERON   LA   P   0.3121   0.2224 SECOND BAYOU  
MIAMI FEE NO. 8
  OPERATED   CAMERON   LA   SI   0.6842   0.4617 SECOND BAYOU  
MIAMI FEE NO. 9
  OPERATED   CAMERON   LA   P   0.3127   0.2228 SECOND BAYOU  
MIAMI FEE NO. 10
  OPERATED   CAMERON   LA   SI   0.3127   0.2228 SECOND BAYOU  
MIAMI FEE NO. 11
  OPERATED   CAMERON   LA   P   0.0886   0.0722 SECOND BAYOU  
MIAMI FEE SWD #1
  OPERATED   CAMERON   LA   Al   0.3100     SECOND BAYOU  
MIAMI FEE SWD #5
  OPERATED   CAMERON   LA   SI   0.3100     SECOND BAYOU  
MIAMI FEE SWD #6
  OPERATED   CAMERON   LA   SI   0.8959    

Page 4 of 4



--------------------------------------------------------------------------------



 



EXHIBIT “C”
CONTRACTS
Bayou Bouillon Field, Iberville and St. Martin Parishes, Louisiana
Exploration Agreement with attached Joint Operating Agreement dated July 27,
2005, between Playa Oil & Gas L.P. and Goodrich Petroleum Company, L.L.C.
Bayou St. Jean LaCroix, Terrebonne Parish, Louisiana
Operating Agreement dated June 15, 1997, between Brammer Engineering, Inc. and
Goodrich Petroleum Company, Operator.
Burrwood-West Delta Fields, Plaquemines Parish, Louisiana
State of Louisiana, Office of Conservation Order #529 dated February 1, 1961,
establishing the 10,500’ RB SU.
State of Louisiana, Office of Conservation Order #529-C dated December 1, 1975,
establishing the 10,500’ RB SU.
State of Louisiana, Office of Conservation Order #529-B dated October 1, 1964,
establishing the 10,100’ C Sand Pool.
State of Louisiana, Office of Conservation Order #529-A dated December 1, 1962,
establishing the 10,100’ RB SU.
State of Louisiana, Office of Conservation Order #850 dated January 8, 1970,
establishing the T RA SU.
Sale Agreement dated June 14, 1995, between Texaco and Energy Development
Corporation.
Purchase Agreement dated June 1, 1989, between Chevron and Shell Pipeline.
Purchase Agreement dated August 29, 1989, between Chevron and Shell Pipeline.
Pooling Units dated April 15, 1958, for the 10,100’ C; 9,600’ RC, and 10,500’
RB.
Communitization Agreement dated December 21, 1970, for the 6,900’ L2 RA NVU.
S-90 Area Sale Agreement dated August 24, 1987, between Chevron and S. Parish
Oil Company.
Letter Agreement dated May 9, 1988, between Chevron and Tennessee Gas Pipeline.
Purchase Agreement dated September 1, 1989, between Shell Pipeline and Chevron
USA, Inc.
Order No. UIC 87-10 dated April 14, 1987, for Injection Wells.
Pipeline Permits dated December 12, 1991, between Producer Service Inc. and
Plaquemines Parish, et al.

Page 1 of 8



--------------------------------------------------------------------------------



 



Asset Sale Agreement dated September 1, 1990, between Chevron and Energy
Development Corporation.
Operating Agreement and Unit Agreement dated November 1, 1963, between Chevron
and Conoco, et al, for the 10,100’ C Sand Pool.
Operating Agreement and Unit Agreement dated December 1, 1975, between Chevron
and ___, for the 10,500’ RB SU.
Operating Agreement and Unit Agreement (“DDDDDDD”) dated May 10, 1989, between
Chevron and the Louisiana State Mineral Board, for the 10,100’ C Sand Pool.
Operating Agreement and Unit Agreement (“EEEEEEE”) dated May 10, 1989, between
Chevron and the Louisiana State Mineral Board, for the 10,500’ RB SU.
Boundary Agreement dated October 12, 1954, between Chevron and Shell.
Letter Agreement dated August 2, 1955, between Chevron and Conoco, et al.
Boundary Agreement dated September 21, 1959, between Chevron and Shell, et al.
Compromise Agreement dated February 9, 1965, between Chevron and Delta, et al.
Purchase Agreement dated March 1, 1983, between (Shell) Taylor Energy and
Chevron.
Compromise Agreement dated March 12, 1968, among the United States of America,
the State of Louisiana, and Plaquemines Parish.
Purchase and Sale Agreement dated October 1, 1987, between Chevron and Arco.
Compromise Agreement dated October 15, 1960, between Faget and Thibaut.
Compromise Agreement dated June 20, 1958, among d’Asara, et al.
Purchase and Sale Agreement dated June 1, 1992, between Oxy and Energy
Development Corporation.
Purchase Agreement dated May 1, 1984, between Taylor Energy and Chevron.
Letter Agreement dated December 1, 1992, between Ashlawn and Energy Development
Corporation.
Annual Assessments Letter Agreement dated November 17, 1993, between Ashlawn and
Energy Development Corporation.
Lafitte Field, Jefferson Parish, Louisiana
Operating Agreement dated July 10, 1968, for the 5500’ RC SUA, between Texaco
Inc. and The Lafitte Company.
State of Louisiana, Office of Conservation Order #76-S dated November 17, 1964,
establishing the 5700’ SU.

Page 2 of 8



--------------------------------------------------------------------------------



 



Operating Agreement dated December 1, 1964, between Texaco, Inc. and The Lafitte
Company.
State of Louisiana, Office of Conservation Order #76-G-4 dated July 15, 1993,
establishing the 6500’ RB SUA, recorded in Book 2878, page 191, Jefferson
Parish, Louisiana
State of Louisiana, Office of Conservation Order #76-G-2 dated March 20, 1968,
establishing the 6500’ SU.
Operating Agreement dated April 1, 1968, between Texaco, Inc. and The Lafitte
Company.
State of Louisiana, Office of Conservation Order #76-U-6 dated September 25,
1991, establishing the 6900’ RMKA SUA.
State of Louisiana, Office of Conservation Order #76-OO-1 dated August 22, 1994,
establishing the 7800’ RMKA SUA, recorded in Book 135, page 452, Jefferson
Parish, Louisiana.
State of Louisiana, Office of Conservation Order #76-W-2 dated September 28,
1989, establishing the 8300’ R205 SUA.
State of Louisiana, Office of Conservation Order #76-ZZ-1 dated December 22,
1986, establishing the 3200’ R223 SUA.
State of Louisiana, Office of Conservation Order #76-Q-3 dated November 5, 1997,
establishing the 3700’ R285 SUA, recorded in Book 136, page 453, Jefferson
Parish, Louisiana.
State of Louisiana, Office of Conservation Order #76-Q-2 dated May 23, 1988,
establishing the 3700’ RA SUA.
Operating Agreement dated May 17, 1988, between Texaco, Inc. and Sabine
Corporation, for the 3700 RA SU.
State of Louisiana, Office of Conservation Order #76-N-1 dated September 2,
1976, establishing the 3800’ RB SU.
Operating Agreement dated August 10, 1976, between Texaco, Inc. and Sabine
Production Company for the 3800’ RB SUA.
State of Louisiana, Office of Conservation Order #76-N-3 dated July 15, 1983,
establishing the 3800’ RD SU.
State of Louisiana, Office of Conservation Order #76-OOO-2 dated December 2,
1993, establishing the 3850’ R285 SUA, recorded in Book 2895, page 818,
Jefferson Parish, Louisiana.
State of Louisiana, Office of Conservation Order #76-OOO-3 dated September 29,
1994, establishing the 3850’ R286 SUA, recorded in Book 135, page 479, Jefferson
Parish, Louisiana
State of Louisiana, Office of Conservation Order #75-OOO-1 dated March 24, 1987,
establishing the 3850’ R290 SUA.
State of Louisiana, Office of Conservation Order #76-AA dated June 2, 1969,
establishing the 3900’ RA SU.

Page 3 of 8



--------------------------------------------------------------------------------



 



Operating Agreement dated June 1, 1969, between Texaco, Inc. and The Lafitte
Company
State of Louisiana, Office of Conservation Order #75-V-4 dated April 11, 1984,
establishing the 42 SUA.
Operating Agreement dated October 30, 1983, between Texaco, Inc. and Sabine
Corporation.
Operating Agreement dated November 15, 1967, between Texaco, Inc. and The
Lafitte Company, establishing the 4250’ RC SU.
State of Louisiana, Office of Conservation Order #76-V-2 dated September 18,
1970.
State of Louisiana, Office of Conservation Order #76-V-9 dated June 21, 1991,
establishing the 4250’ RD SUA.
Operating Agreement dated April 20, 1965, between Texaco, Inc. and The Lafitte
Company, for the 4300’ RA NVU.
Unitization Agreement dated November 1, 1965, among Texaco, Inc., et al
establishing the 4300’ RA NVU, recorded in Book 26, page 56, Jefferson Parish,
Louisiana.
State of Louisiana, Office of Conservation Order #76-Y-5 dated October 25, 1993,
establishing the 4400’ RC SU.
Unit Agreement dated December 24, 1975, among Texaco, Inc., et al for the 4400’
RD SU, recorded in Book 32, page 760, Jefferson Parish, Louisiana.
Amendment dated July 8, 1993, among Texaco, Inc., et al for the 4400’ RD SU.
Operating Agreement dated March 24, 1976, between Texaco, Inc. and The Lafitte
Company, for the 4400’ RC SU.
State of Louisiana, Office of Conservation Order #76-M-2 dated October 10, 1978,
establishing the 4400’ RD SU.
Unit Agreement dated July 6, 1976, among Texaco, Inc, et al, for the 4400’ RD
SU.
State of Louisiana, Office of Conservation Order #76-GG dated December 15, 1973,
establishing the 4700’ SU.
Operating Agreement dated January 1, 1974, between Texaco, Inc. and The Lafitte
Company.
State of Louisiana, Office of Conservation Order #76-RR dated May 8, 1979,
establishing the 4750’ SUA.
Operating Agreement dated May 1, 1979, between Texaco, Inc. and Sabine
Corporation.
State of Louisiana, Office of Conservation Order #76-B-1 dated July 18, 1960,
establishing the 5500’ SUD.

Page 4 of 8



--------------------------------------------------------------------------------



 



State of Louisiana, Office of Conservation Order #76-B-3 dated January 16, 1969,
establishing the 5500’ RC SUA.
State of Louisiana, Office of Conservation Order #76-B-6 dated November 1, 1978.
State of Louisiana, Office of Conservation Order #76-FFF-1 dated May 20, 1993,
establishing the 8900’ RMKA SU, recorded in Book 2878, page 188, Jefferson
Parish, Louisiana.
Operating Agreement dated September 5, 1984, between Texaco, Inc. and Sabine
Corporation.
Unitization Agreement dated February 23, 1983, among Texaco, Inc., et al, for
the L 4400’ RAC SU.
State of Louisiana, Office of Conservation Order #76-4 dated June 7, 1993, for
Lafitte Common Facility No. 2 A 611, recorded in Book 2895, page 817, Jefferson
Parish, Louisiana.
State of Louisiana, Office of Conservation Order #76-6 dated March 28, 1994,
recorded in Book 135, page 329, Jefferson Parish, Louisiana.
State of Louisiana, Office of Conservation Order #76-3 dated April 16, 1993, for
Lafitte Common Facility No. 1 A 611, recorded in Book 2874, page 116, Jefferson
Parish, Louisiana.
State of Louisiana, Office of Conservation Order #75-5 dated January 5, 1994.
State of Louisiana, Office of Conservation Order #76-7 dated April 20, 1994, for
Lafitte Common Facility No. 6 A 611
State of Louisiana, Office of Conservation Order #76-AAA-3 dated April 8, 1988,
for Lafitte NCT-L
State of Louisiana, Office of Conservation Order #76-VVV dated December 30,
1996, establishing the Lower 8900’ R100 SUA., recorded in Book 136, page 226,
Jefferson Parish, Louisiana.
State of Louisiana, Office of Conservation Order #76-AAA-5 dated December 4,
1996, recorded in Book 136, page 173, Jefferson Parish, Louisiana.
Operating Agreement dated February 1, 1947, between The Texas Company, and The
Lafitte Company, recorded in Book 243, page 89, Jefferson Parish, Louisiana.
State of Louisiana, Office of Conservation Order #76-22 dated June 10, 1982,
establishing the Madison Realty Company C.
Unit Agreement dated August 20, 1947, between The Texas Company and The
Louisiana Land & Exploration Company for the NVU L (Land Company), recorded in
Book 243, page 63, Jefferson Parish, Louisiana.
Operating Agreement dated February 1, 1947, between The Texas Company and The
Lafitte Company for N VU M, Madison Realty Company and N VU R (Rigolets),
recorded in Book 243, page 89, Jefferson Parish, Louisiana.
State of Louisiana, Office of Conservation Order #76-A dated August 20, 1947,
for the N VU R (Rigolets).

Page 5 of 8



--------------------------------------------------------------------------------



 



Unit Agreement dated August 20, 1947, between The Texas Company and Madison
Realty Company, Inc., recorded in Book 243, page 33, Jefferson Parish,
Louisiana.
Unit Agreement dated February 1, 1947, between The Texas Company and Rigolets
Corporation.
State of Louisiana, Office of Conservation Order #76-CCC-2 dated March 2, 1993,
establishing the Rigolets Reservoir MKA SUA, recorded in Book 2895, page 813,
Jefferson Parish, Louisiana.
Letter Agreement dated October 19, 1994, between Texaco Exploration and
Production, Inc. and Hunt Oil Company.
Exploration Agreement dated August 1, 1995, between Texaco Exploration and
Production, Inc. and Belle Energy, Inc. for the Upper Dupre Reservoir 001, SUA.
State of Louisiana, Office of Conservation Order #76-UUU dated July 24, 1996,
recorded in Book 136, page 84, Jefferson Parish, Louisiana.
Letter Agreement dated April 4, 1996, between Texaco Exploration and Production,
Inc. and Ridgelake Energy, Inc.
Operating Agreement dated December 1, 1995, between Texaco Exploration and
Production, Inc. and Ridgelake Energy, Inc.
Unit Agreement dated October 8, 1958, among The Texas Company, et al, recorded
in Book 19, page 316, Jefferson Parish, Louisiana.
Unitization Agreement dated January 25, 1985, among Texaco, Inc., et al.
Global Settlement Agreement dated February 22, 1994, among The State of
Louisiana, Louisiana Land & Exploration Company, and Texaco Exploration and
Production, Inc., recorded in Book 2892, page 772, Jefferson Parish, Louisiana.
Consent Judgment dated September 3, 1992, between Sierra Club vs. Texaco
Exploration and Production, Inc.
Lake Raccourci Field, Lafourche Parish, Louisiana
Operating Agreement dated September 1, 1996, Goodrich Petroleum Company,
Operator.
Participation Agreement dated July 24, 1996, by and between MW Petroleum
Corporation and Goodrich Petroleum Corporation.
Letter Agreement dated July 9, 1996, by and between Goodrich Petroleum Company
and Araxas Exploration, Inc.
Participation Agreement dated September 12, 1996, by and between Goodrich
Petroleum Corporation, Araxas Exploration, Inc. and Howell Corporation.
Participation Agreement dated July 22, 1996, by and between Araxas Exploration,
Inc. and Goodrich Petroleum Corporation.

Page 6 of 8



--------------------------------------------------------------------------------



 



Pecan Lake Field, Cameron Parish, Louisiana
Operating Agreement dated January 6, 1993, Brammer Engineering, Inc., Operator.
Superior Canal Permit dated April 29, 2005, by and between Miami Corporation and
Goodrich Petroleum Company of Louisiana.
Pipeline Permit dated July 11, 1997 by and between Miami Corporation and
Goodrich Petroleum Company of Louisiana.
Surface Permit dated July 21, 1997, but effective June 1, 1997, by and between
Miami Corporation and Goodrich Petroleum Company of Louisiana.
Right-of-way Agreement dated June 28, 2002, between Miami Corporation, grantor,
and Goodrich Petroleum Company of Louisiana, grantee.
Act of Acknowledgment, Acceptance, Adoption and Ratification of Unitization
Agreement, effective September 1, 1995.
Plumb Bob Field, St. Martin Parish, Louisiana
State of Louisiana, Office of Conservation Order #727-L dated September 23,
2004, establishing the 6,300’ RA.
Second Bayou Field, Cameron Parish, Louisiana
Letter Agreement dated January 21, 1995, between Texaco Exploration and
Production Inc. and Goodrich Oil Company.
Letter Agreement dated August 22, 1994, between Texaco Exploration and
Production Inc. and Goodrich Oil Company.
Letter Agreement dated April 12, 1995, between Texaco Exploration and Production
Inc. and Goodrich Oil Company.
Letter Agreement dated May 26, 1995, between Texaco Exploration and Production,
Inc. and Goodrich Oil Company.
Joint Operating Agreement dated August 19, 1993, between Brammer Engineering,
Inc., as Operator, and L. R. Brammer, Jr., et al, non-Operators.
Declaration of Operating Agreement dated October 28, 1993, recorded November 2,
1993, in Conveyance Book 779, File No. 233418.
Letter Agreement dated October 15, 1993, between TEPI and Goodrich Oil Company
as amended February 7, 1994.
Letter Agreement dated January 21, 1994, between Texaco Trading &
Transportation, Inc. and Goodrich Oil Company.

Page 7 of 8



--------------------------------------------------------------------------------



 



Letter Agreement dated August 3, 1995, between Texaco Exploration and Production
Inc. and Goodrich Oil Company.
Contract Pumper and Production Handling Agreement dated April 24, 1996,
effective April 1, 1996 between Texaco Exploration and Production Inc. and
Goodrich Oil Company.
Letter Agreement dated June 27, 1996, between Texaco Exploration and Production
Inc. and Goodrich Oil Company.
Letter Agreement dated April 21, 1998, between Texaco Exploration and Production
Inc. and Goodrich Petroleum Corporation.
Letter Agreement dated May 3, 1999, between Texaco Exploration and Production
Inc. and Goodrich Petroleum Corporation.
Letter Agreement dated October 28, 1999, between Texaco Exploration and
Production Inc. and Goodrich Petroleum Corporation.
Letter Agreement dated February 28, 2000, between Texaco Exploration and
Production Inc. and Goodrich Petroleum Corporation.

Page 8 of 8



--------------------------------------------------------------------------------



 



EXHIBIT “D”
ALLOCATED VALUES

                                                      Working   Revenue  
ALLOCATION Field   RSVCAT   Reservoir   Well Name   Interest   Interest   OF
VALUE $  
BAYOU CHOUPIQUE
  1PDP   12200 HBY RB SU A   CHEM WASTE MGMT 1     18.000000 %     12.789692 %  
$ 1,338,255.24  
BAYOU CHOUPIQUE
  1PDP   12100 HBY RB SU A   CHEM WASTE MGMT 2     18.000000 %     13.227950 %  
$ 5,054,012.91  
BAYOU CHOUPIQUE
  1PDP       BAYOU CHOUPIQUE ABDN     18.000000 %     0.000000 %   $
(2,676,510.47 )
BAYOU CHOUPIQUE Total
                              $ 3,715,757.67  
 
                                   
BAYOU JEAN LA CROIX
  1PDP   TEX L RA SU A (9500)   DUPONT 38 1     34.011260 %     26.366658 %   $
4,614,673.23  
BAYOU JEAN LA CROIX
  1PDP   9200 RA SU A   DUPONT 38 1-D     34.011260 %     26.236754 %   $
5,419,146.91  
BAYOU JEAN LA CROIX
  2PDNP   9150 SAND   DUPONT 38 1 BP1     34.011260 %     26.366658 %   $
5,303,690.67  
BAYOU JEAN LA CROIX
  1PDP       BAYOU JEAN LA CROIX ABDN     34.011260 %     0.000000 %   $
(13,844,019.69 )
BAYOU JEAN LA CROIX Total
                              $ 1,493,491.11  
 
                                   
BURRWOOD/W DELTA
  1PDP       BURRWOOD/W DELTA P&A     94.545701 %     0.000000 %   $
(3,516,626.01 )
BURRWOOD/W DELTA
  1PDP       E-5 PDP FIXED EXPENSE     75.614038 %     0.000000 %   $
(6,999,670.91 )
BURRWOOD/W DELTA
  1PDP       E-8 PDP FIXED EXPENSE     95.000000 %     0.000000 %   $
(4,848,359.96 )
BURRWOOD/W DELTA
  1PDP   9000 SAND   SHELL UNIT B-5 1 B-13     95.000000 %     78.041880 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10500 A SAND   SL 1009 1 W-39     95.000000 %     78.041884 %   $
1,403,823.73  
BURRWOOD/W DELTA
  1PDP   CP 3   SL 17194 1 (LEONARD)     60.000000 %     43.280000 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   MQ MAIN SAND   SL 17203 1 W-38 MQ MAIN     52.500000 %     32.600044 %
  $ 531,011.27  
BURRWOOD/W DELTA
  1PDP   MQ STRINGERS SAND   SL 17203 1 W-38 MQ STRNGRS     63.750000 %    
42.982856 %   $ 1,195,656.04  
BURRWOOD/W DELTA
  1PDP   9100 SAND   SL 17381 1 B-37     100.000000 %     72.000009 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   9000 SAND   SL 1922 3 B-2     95.000000 %     77.001440 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10500 SAND   SL 1922 15 W-12     95.000000 %     77.201630 %   $
15,288,032.07  
BURRWOOD/W DELTA
  1PDP   CP 3 SAND   SL 1922 19 W-16     95.000000 %     78.203900 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10500 SAND (UPR)   SL 1922 21 W-18     95.000000 %     76.065789 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   7500 SAND   SL 1922 21-D W-18     95.000000 %     76.065789 %   $
659,562.24  
BURRWOOD/W DELTA
  1PDP   6900 RD NVU   SL 1922 A-1 B-25     95.000000 %     77.001440 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   6900 SAND   SL 1922 A-4 B-26     95.000000 %     77.001440 %   $
2,096,195.36  
BURRWOOD/W DELTA
  1PDP   10500 SAND   SL 1922 B-3 B-27     95.000000 %     78.414674 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   6900 L2 RC NVU   SL 1922 B-4 B-28     95.000000 %     76.424650 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP       SL 2227 1 SWD     100.000000 %     0.000000 %   $ 280,572.13  
BURRWOOD/W DELTA
  1PDP   MF SAND   SL 2227 1 W-40     95.000000 %     74.733540 %   $
17,849,372.82  
BURRWOOD/W DELTA
  1PDP   10500 SAND   SL 2227 2 W-13     95.000000 %     72.422461 %   $
17,187,366.24  
BURRWOOD/W DELTA
  1PDP   6900 SAND   SL 2227 ET AL 1 W-36     95.000000 %     77.391120 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   6000 SAND   SL 2227 ET AL 1-D W-36     95.000000 %     69.332510 %   $
1,590,653.34  
BURRWOOD/W DELTA
  1PDP   10500 SAND   SL 2227 TRACT 1 B-3     95.000000 %     77.438135 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10100 SAND   SL 2552 5 B-38     95.000000 %     75.565090 %   $
782,735.44  
BURRWOOD/W DELTA
  1PDP   9000 SAND   SL 2565 4 B-6     95.000000 %     75.565090 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   6900 L2 RA NVU   SL 2565 8-D B-31     95.000000 %     75.055520 %   $
424,660.23  
BURRWOOD/W DELTA
  1PDP   CP 3 SAND   SL 2565 USA 1 B-30     95.000000 %     77.001440 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   6900 SAND   SL 2565 USA 1 B-8     95.000000 %     75.055520 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   6900 L2 RA NVU   SL 2565 USA 8 B-9     95.000000 %     75.055520 %   $
7,387,871.07  
BURRWOOD/W DELTA
  1PDP   10500 SAND   SL 2565 USA B-2 B-10     95.000000 %     75.565090 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP       SL 2565 USA SWD 1 B-131     100.000000 %     0.000000 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   6900 L2 RA VUA   SL 2566 5 B-7     95.000000 %     75.055520 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10500 B SAND   SNOW, MW 4 W-1     95.000000 %     75.001200 %   $
8,745,227.43  
BURRWOOD/W DELTA
  1PDP   10500 SAND   TRACT 15 B-11 B-14     95.000000 %     76.988167 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10100 SAND   TRACT 15 B-14 B-16     95.000000 %     75.565090 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10450 SAND   TRACT 41 1 B-17     95.000000 %     78.041880 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10100 SAND   TRACT 44 B-32 B-36     95.000000 %     78.041880 %   $
2,301,208.02  
BURRWOOD/W DELTA
  1PDP   9600 A SAND   USA 2 W-24     95.000000 %     75.855789 %   $ 280,572.13
 
BURRWOOD/W DELTA
  1PDP   9600 A SAND   USA 7 W-30     95.000000 %     78.586579 %   $
6,985,404.38  
BURRWOOD/W DELTA
  1PDP   10100 E SAND   USA 8 W-31     95.000000 %     74.925268 %   $
390,727.45  
BURRWOOD/W DELTA
  1PDP   9000 SAND   USA 11 W-33     95.000000 %     74.763350 %   $ 280,572.13
 
BURRWOOD/W DELTA
  1PDP   10600 SAND   USA 3 B-20 ST     95.000000 %     69.725260 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP   10100 SAND   USA 5-4 W-37     95.000000 %     74.925268 %   $
280,572.13  
BURRWOOD/W DELTA
  1PDP       W-5 PDP FIXED EXPENSE     95.000000 %     0.000000 %   $
(3,726,052.35 )
BURRWOOD/W DELTA
  1PDP       W-8 PDP FIXED EXPENSE     95.000000 %     0.000000 %   $
(1,415,881.87 )
BURRWOOD/W DELTA
  2PDNP   10100 SAND   SL 1009 1 W-39 BP1     95.000000 %     78.041884 %   $
861,674.76  
BURRWOOD/W DELTA
  2PDNP   10100 LWR LOBE   SL 17203 1 BP3 W-38     50.000000 %     34.532637 %  
$ 330,583.80  
BURRWOOD/W DELTA
  2PDNP   10500 GAS CAP   SL 1922 15 W-12 BP     95.000000 %     77.201630 %   $
280,572.13  
BURRWOOD/W DELTA
  2PDNP   9000 SAND   SL 1922 B-3 B-27 BP1     95.000000 %     78.414674 %   $
280,572.13  
BURRWOOD/W DELTA
  2PDNP   10100 E SAND   SL 2227 1 W-40 BP1     95.000000 %     74.733540 %   $
781,808.92  
BURRWOOD/W DELTA
  2PDNP   10100 UPR SAND   SL 2227 1 W-40 BP2     95.000000 %     74.733540 %  
$ 501,189.37  
BURRWOOD/W DELTA
  2PDNP   10500 GAS CAP   SL 2227 2 W-13 BP1     95.000000 %     72.422461 %   $
280,572.13  
BURRWOOD/W DELTA
  2PDNP   9600 C SAND   USA 8 W-31 BP1     95.000000 %     74.925268 %   $
280,572.13  
BURRWOOD/W DELTA
  2PDNP   10100 E SAND   USA 5-4 W-37 BP1     95.000000 %     74.925268 %   $
280,572.13  
BURRWOOD/W DELTA
  2PDNP   CP 3 SAND   USA 5-4 W-37 BP2     95.000000 %     74.925268 %   $
280,572.13  
BURRWOOD/W DELTA
  4PUD       E-8 PUD FIXED EXPENSE     95.000000 %     95.000000 %   $
280,572.13  
BURRWOOD/W DELTA
  4PUD   10100 E SAND   LISTON II P-44 PUD     95.000000 %     76.065789 %   $
280,572.13  
BURRWOOD/W DELTA
  4PUD   MQ STRINGERS SAND   MQ SAND BP1     63.750000 %     42.982856 %   $
4,315,678.61  
BURRWOOD/W DELTA
  4PUD   MQ MAIN SAND   MQ SAND PUD     52.500000 %     32.600044 %   $
2,650,983.55  
BURRWOOD/W DELTA
  4PUD   10500 SAND   NORTON OFFSET 2     95.000000 %     76.288250 %   $
280,572.13  
BURRWOOD/W DELTA
  4PUD   10500 GAS CAP   NORTON OFFSET 2 BP     95.000000 %     76.288250 %   $
280,572.13  
BURRWOOD/W DELTA
  4PUD   10500 SAND   NORTON OFFSET 3     95.000000 %     76.288250 %   $
5,816,189.60  
BURRWOOD/W DELTA
  4PUD   10450 SAND   PATTERSON P-18 PUD     95.000000 %     76.288250 %   $
5,147,950.39  
BURRWOOD/W DELTA
  4PUD   10100 SAND   PATTERSON P-18 PUD BP1     95.000000 %     76.288250 %   $
1,492,996.14  
BURRWOOD/W DELTA
  4PUD   10500 SAND   SHARKEY     95.000000 %     76.288250 %   $ 280,572.13  

Page 1 of 3



--------------------------------------------------------------------------------



 



                                                      Working   Revenue  
ALLOCATION Field   RSVCAT    Reservoir   Well Name   Interest   Interest   OF
VALUE $  
BURRWOOD/W DELTA
  4PUD   10100 SAND   SHARKEY BP2     95.000000 %     76.288250 %   $ 280,572.13
 
BURRWOOD/W DELTA
  4PUD   9000 SAND   SHARKEY BP4     95.000000 %     76.288250 %   $ 280,572.13
 
BURRWOOD/W DELTA
  4PUD       W-5 PUD FIXED EXPENSE     95.000000 %     0.000000 %   $
(1,976,377.04 )
BURRWOOD/W DELTA Total
                              $ 94,897,335.16  
 
                                   
LAFITTE
  1PDP   8300 SAND   JEFFERSON A 9     49.000000 %     35.632534 %   $
184,586.93  
LAFITTE
  1PDP   LWR ST DENNIS SAND   JEFFERSON A 13     48.734100 %     40.821302 %   $
228,476.00  
LAFITTE
  1PDP   4400 SAND   KERNER 9     49.000000 %     44.929980 %   $ 184,586.93  
LAFITTE
  1PDP   3700 SAND   KERNER 22-42     49.000000 %     45.425000 %   $ 184,586.93
 
LAFITTE
  1PDP   8900 SAND   KERNER 40     49.000000 %     45.236624 %   $ 184,586.93  
LAFITTE
  1PDP       LAFITTE P&A COSTS     48.742640 %     0.000000 %   $ (1,719,468.22
)
LAFITTE
  1PDP   UPR RIGOLETS B SAND   LL&E 4     49.000000 %     35.908867 %   $
352,778.87  
LAFITTE
  1PDP   5100 SAND   LL&E 14     49.000000 %     36.750000 %   $ 228,924.16  
LAFITTE
  1PDP   UPR 4800 (A & B) SAND   LL&E 129 ALT     49.000000 %     36.750000 %  
$ 184,586.93  
LAFITTE
  1PDP   LWR ST DENNIS SAND   LL&E 148     49.000000 %     36.750000 %   $
184,586.93  
LAFITTE
  1PDP   UPR 4800 (A & B) SAND   LL&E 153 ALT     49.000000 %     36.750000 %  
$ 184,586.93  
LAFITTE
  1PDP   8900 SAND   LL&E 175     49.000000 %     36.392124 %   $ 184,586.93  
LAFITTE
  1PDP   8900 SAND   LL&E 187     49.000000 %     36.392124 %   $ 184,586.93  
LAFITTE
  1PDP   7400 SAND   LL&E 189     49.000000 %     36.750000 %   $ 184,586.93  
LAFITTE
  1PDP   6900 SAND   LL&E 192     49.000000 %     35.920731 %   $ 184,586.93  
LAFITTE
  1PDP   UPR RIGOLETS SAND   LL&E 196     49.000000 %     36.000203 %   $
184,586.93  
LAFITTE
  1PDP   7900 SAND   LL&E 197     20.682070 %     15.588801 %   $ 184,586.93  
LAFITTE
  1PDP   UPR DUPREE 8000 SAND   LL&E 198     49.000000 %     36.750000 %   $
184,586.93  
LAFITTE
  1PDP   7900 SAND   LL&E 198-D     49.000000 %     36.750000 %   $ 184,586.93  
LAFITTE
  1PDP   7400 SAND   LL&E 202 7400     49.000000 %     36.000282 %   $
184,586.93  
LAFITTE
  1PDP   8900 SAND   LL&E 202 8900     49.000000 %     36.000282 %   $
184,586.93  
LAFITTE
  1PDP   4400 SAND   MARRERO 45     49.000000 %     45.075140 %   $ 315,762.96  
LAFITTE
  1PDP   6500 SAND   RIGOLETS 4     49.000000 %     40.598420 %   $ 184,586.93  
LAFITTE
  1PDP   5700 SAND   RIGOLETS 37     48.725600 %     39.953280 %   $ 184,586.93
 
LAFITTE
  1PDP   5100 SAND   RIGOLETS 76     49.000000 %     44.404168 %   $ 184,586.93
 
LAFITTE
  1PDP   UPR RIGOLETS B SAND   RIGOLETS 78     49.000000 %     43.029219 %   $
184,586.93  
LAFITTE
  1PDP   LWR ST DENNIS SAND   RIGOLETS 151     49.000000 %     43.029219 %   $
239,297.50  
LAFITTE
  1PDP   3700 SAND   RIGOLETS 157     49.000000 %     42.322087 %   $ 184,586.93
 
LAFITTE
  1PDP   4250 SAND   RIGOLETS 165     49.000000 %     43.250736 %   $ 184,586.93
 
LAFITTE
  1PDP   3750 SAND   RIGOLETS 171     49.000000 %     44.404168 %   $ 271,248.16
 
LAFITTE
  1PDP   8300 SAND   RIGOLETS B 1 8300     49.000000 %     36.750000 %   $
184,586.93  
LAFITTE
  1PDP   DUPRE   RIGOLETS LP A-1     0.000000 %     2.271492 %   $ 184,586.93  
LAFITTE
  1PDP   7400 SAND   RIGOLETS LP A-1D     0.000000 %     2.550000 %   $
184,586.93  
LAFITTE
  1PDP   L & U 8700 RA SU A   SL 17263 2     49.000000 %     36.750000 %   $
184,586.93  
LAFITTE
  2PDNP   SCHOOL BOARD SAND   LL&E 196 BP1     49.000000 %     36.000203 %   $
184,586.93  
LAFITTE
  2PDNP   7800 B SAND   LL&E 198 BP1     49.000000 %     36.750000 %   $
184,586.93  
LAFITTE
  2PDNP   7800 A SAND   LL&E 198 BP2     49.000000 %     36.750000 %   $
184,586.93  
LAFITTE
  2PDNP   DUPREE SAND   LL&E 200 BP1     49.000000 %     36.750000 %   $
611,025.38  
LAFITTE
  2PDNP   8300 SAND   LL&E 200 BP2     49.000000 %     36.750000 %   $
184,586.93  
LAFITTE
  2PDNP   7100 SAND   LL&E 200 BP3     49.000000 %     36.750000 %   $
399,312.94  
LAFITTE
  2PDNP   7900 SAND   LL&E 202 7900     49.000000 %     36.000282 %   $
214,558.38  
LAFITTE
  2PDNP   8800 SAND   LL&E 202 8800     49.000000 %     36.000282 %   $
3,580,246.97  
LAFITTE
  2PDNP   7900 SAND   RIGOLETS LP A-2     49.000000 %     44.404168 %   $
184,586.93  
LAFITTE
  2PDNP   7750 SAND   RIGOLETS LP A-2 BP     49.000000 %     44.404168 %   $
184,586.93  
LAFITTE
  2PDNP   4750 SAND   RIGOLETS LP A-2 BP2     49.000000 %     44.404168 %   $
184,586.93  
LAFITTE
  4PUD   LWR DUPREE   AUGUSTA BP1     49.000000 %     36.750000 %   $ 184,586.93
 
LAFITTE
  4PUD   UPR DUPREE   AUGUSTA BP2     49.000000 %     36.750000 %   $ 184,586.93
 
LAFITTE
  4PUD   8300 SAND   AUGUSTA PUD     49.000000 %     36.750000 %   $ 184,586.93
 
LAFITTE
  4PUD   5450 SAND   LL&E 5450 PUD     49.000000 %     36.750000 %   $
184,586.93  
LAFITTE
  4PUD   9800 SAND   PEBBLE BEACH BP1 (KERNER 45 PUD)     49.000000 %    
45.045200 %   $ 184,586.93  
LAFITTE
  4PUD   3700 SAND   TT&W A 2 PUD     49.000000 %     44.032300 %   $ 184,586.93
 
LAFITTE
  4PUD   5300 SAND   TT&W A 6 BP1     49.000000 %     44.032300 %   $ 184,586.93
 
LAFITTE
  4PUD   5050 SAND   TT&W A 6 BP2     49.000000 %     44.032300 %   $ 184,586.93
 
LAFITTE
  4PUD   5550 SAND   TT&W A 6 PUD     49.000000 %     44.032300 %   $
1,214,161.78  
LAFITTE
  4PUD   6900 SAND   TT&W A 10 BP1 PUD     49.000000 %     44.032300 %   $
184,586.93  
LAFITTE
  4PUD   5100 SAND   TT&W A 10 BP2     49.000000 %     44.032300 %   $
184,586.93  
LAFITTE Total
                              $ 14,058,149.76  
 
                                   
LAKE RACCOURCI
  1PDP       LAKE RAC PDP ABDN     21.337856 %     0.000000 %   $ (484,540.69 )
LAKE RACCOURCI
  1PDP   BOL 3A   SL 14284 1     1.761110 %     1.238918 %   $ 161,513.56  
LAKE RACCOURCI
  1PDP   BOL2/TX16   SL 14284 1 BOL2     1.761110 %     1.377042 %   $
161,513.56  
LAKE RACCOURCI
  1PDP   BOL 3A   SL 14589 2     0.959800 %     0.777581 %   $ 161,513.56  
LAKE RACCOURCI
  1PDP   BOL 3A   SL 14589 3     1.761110 %     1.232777 %   $ 161,513.56  
LAKE RACCOURCI
  1PDP   BOL 5 SAND   SL 3258 1     34.699700 %     28.596084 %   $ 692,911.60  
LAKE RACCOURCI
  2PDNP       LAKE RAC PBP ABDN     21.337856 %     0.000000 %   $ (484,540.69 )
LAKE RACCOURCI
  2PDNP   BOL 1   SL 3258 1 BP1     34.699700 %     28.596084 %   $ 1,268,187.05
 
LAKE RACCOURCI
  2PDNP   TEX 16   SL 3258 1 BP2     34.699700 %     28.596084 %   $ 576,873.96
 
LAKE RACCOURCI
  2PDNP   TEX 15   SL 3258 1 BP3     34.699700 %     28.596084 %   $ 468,918.69
 
LAKE RACCOURCI
  4PUD   BOL 2A 2B 2C   SL 1480 1 PUD     34.699700 %     28.596084 %   $
5,357,669.45  
LAKE RACCOURCI Total
                              $ 8,041,533.62  
 
                                   
PECAN LAKE
  1PDP   A-1 SAND   MIAMI CORP 2-D     47.380570 %     34.359213 %   $
153,822.44  
PECAN LAKE
  1PDP   A-1 SAND   PECAN LAKE PDP ABDN     46.627262 %     0.000000 %   $
(307,644.88 )
PECAN LAKE
  2PDNP   CUTLER SAND   MIAMI CORP 2     49.333860 %     35.592299 %   $
1,690,372.49  
PECAN LAKE
  2PDNP   A-1 SAND   PECAN LAKE PBP ABDN     46.627262 %     0.000000 %   $
153,822.44  
PECAN LAKE Total
                              $ 1,690,372.49  

Page 2 of 3



--------------------------------------------------------------------------------



 



                                                      Working   Revenue  
ALLOCATION Field   RSVCAT   Reservoir   Well Name   Interest   Interest   OF
VALUE $  
PLUMB BOB
  1PDP   10300   2678 U2 6     100.000000 %     75.000000 %   $ —  
PLUMB BOB
  1PDP   10300 RH SUA   SMPSB 22     100.000000 %     73.000000 %   $ —  
PLUMB BOB
  1PDP   6300 U & L SAND   SMPSB 25     100.000000 %     74.091667 %   $ —  
PLUMB BOB
  1PDP       ST MARTIN LAND 35     100.000000 %     75.000000 %   $ —  
PLUMB BOB
  1PDP   9010 STRAY SAND R   ST MARTIN LAND 68     100.000000 %     75.000000 %
  $ —  
PLUMB BOB
  2PDNP   6300 U SAND   SMPSB 25 BP     100.000000 %     74.091667 %   $ —  
PLUMB BOB
  4PUD   MARG TEX   FDR BP2     100.000000 %     75.000000 %   $ —  
PLUMB BOB
  4PUD   6800 SAND   LINCOLN 36 OFFSET BP1 (SMPSB PUD 1)     100.000000 %    
72.925000 %   $ —  
PLUMB BOB
  4PUD   6600 SAND   WASHINGTON     100.000000 %     75.000000 %   $ —  
PLUMB BOB
  1PDP       PLUMB BOB ABDN     100.000000 %     0.000000 %   $ —  
PLUMB BOB Total
                              $ —  
 
                                   
SECOND BAYOU
  1PDP   5900 SAND   MIAMI FEE 1-D     31.214730 %     22.240500 %   $
181,510.48  
SECOND BAYOU
  1PDP   6900 SAND   MIAMI FEE 3     31.214700 %     22.240499 %   $ 181,510.48
 
SECOND BAYOU
  1PDP   5100 SAND   MIAMI FEE 3-D     31.214700 %     22.240499 %   $
2,029,790.86  
SECOND BAYOU
  1PDP   4200 SAND   MIAMI FEE 4     49.423331 %     32.866512 %   $ 181,510.48
 
SECOND BAYOU
  1PDP   5200 SAND   MIAMI FEE 5 ST     49.423330 %     22.275200 %   $
181,510.48  
SECOND BAYOU
  1PDP   4900 SAND   MIAMI FEE 5-D     49.423330 %     22.275200 %   $
181,510.48  
SECOND BAYOU
  1PDP   5500 SAND   MIAMI FEE 6     31.214700 %     22.240498 %   $ 181,510.48
 
SECOND BAYOU
  1PDP   8000 SAND   MIAMI FEE 8     68.421550 %     46.165276 %   $ 181,510.48
 
SECOND BAYOU
  1PDP   6650 SAND   MIAMI FEE 8-D     68.421550 %     46.165276 %   $
181,510.48  
SECOND BAYOU
  1PDP   6,750’ SAND   MIAMI FEE 9     31.269590 %     22.281663 %   $
1,463,561.20  
SECOND BAYOU
  1PDP   6750 SAND   MIAMI FEE 10     31.269590 %     22.281663 %   $ 181,510.48
 
SECOND BAYOU
  1PDP   UPR 5200 SAND   MIAMI FEE 10-D     31.269590 %     22.281663 %   $
181,510.48  
SECOND BAYOU
  1PDP   UPR PB SAND   MIAMI FEE 11     8.859710 %     7.220675 %   $ 246,767.95
 
SECOND BAYOU
  1PDP   5200 SAND   MIAMI FEE 11-D     8.859710 %     7.220675 %   $ 272,661.46
 
SECOND BAYOU
  1PDP   5100 SAND   SECOND BAYOU PDP ABDN     34.680442 %     0.000000 %   $
(1,452,083.84 )
SECOND BAYOU
  4PUD   4650 SAND   MIAMI FEE 12 BP1     49.423224 %     32.866515 %   $
181,510.48  
SECOND BAYOU
  4PUD   4800 SAND   MIAMI FEE 12 PUD     49.423224 %     32.866515 %   $
1,343,131.18  
SECOND BAYOU
  4PUD   5100 SAND   MIAMI FEE 13 PUD     49.423300 %     32.866500 %   $
181,510.48  
SECOND BAYOU
  4PUD   4500 SAND   MIAMI FEE 13-D PUD     49.423300 %     32.866500 %   $
384,426.58  
SECOND BAYOU
  4PUD   5100 SAND   SECOND BAYOU PUD ABDN     34.680442 %     0.000000 %   $
(363,020.96 )
SECOND BAYOU Total
                              $ 6,103,360.19  
 
                                   
TOTAL DIVESTITURE
                              $ 130,000,000.00  

Page 3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT “E”
ASSIGNMENT AND BILL OF SALE
     THIS ASSIGNMENT AND BILL OF SALE (this “Assignment”), effective as of 7:00
a.m. on July 1, 2006 (the “Effective Time”), is made by Goodrich Petroleum
Company, L.L.C., a Louisiana limited liability company (“Goodrich”) and Malloy
Energy Company, L.L.C., a New York limited liability company (“Malloy”)
(Goodrich and Malloy are collectively referred to as “Assignor”), whose
collective address is 808 Travis, Suite 1320, Houston, Texas 77002, to Hilcorp
Energy I, L.P., a Texas limited partnership (“Assignee”), whose address is 1201
Louisiana, Suite 1400, Houston, Texas 77002.
ARTICLE I
Granting and Habendum
     For Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor does hereby
grant, bargain, sell, transfer, convey, set over, assign and deliver unto
Assignee, its successors and assigns, effective for all purposes as of the
Effective Time and subject to the matters set forth herein, the Properties. The
term “Properties” shall mean all of Assignor’s right, title and interest in and
to the following:
     (1) The leasehold estates created by the oil and gas leases described on
Exhibit “A” attached hereto (the “Leases”) and the lands covered thereby (the
“Lands”), together with (a) all overriding royalty interests, production
payments and other payments out of or measured by the value of oil and gas
production from or attributable to the Leases or the Lands, and (b) all mineral
interests, royalty interests, surface interests and other interests and estates
of Seller, if any, in and to the Lands, any other lands pooled or unitized
therewith or any lands otherwise described on Exhibit “A” attached hereto.
     (2) The oil and gas and other wells and wellbores located on or
attributable to the Leases and/or the Lands, including, without limitation,
those described on Exhibit “B” attached hereto (individually, “Well”;
collectively, the “Wells”).
     (3) All rights with respect to any lands or depths pooled or unitized with
any of the Lands and all production attributable thereto and all pooling and
unitization agreements related thereto.
     (4) All production facility platforms, oil sales facilities and tank
batteries, oil pipeline connections between the platform and sales facilities,
and associated production facilities, flowlines, pipelines, equipment, vehicles,
vessels, machinery, fixtures and other tangible personal property and
improvements located upon or used in connection with the operation of the Wells
or the Leases (collectively, the “Facilities”).
     (5) The rights and obligations existing under certain contracts and
agreements that benefit or burden the Leases, Wells and/or the Facilities, if
applicable, including, but not limited

 



--------------------------------------------------------------------------------



 



to, permits, rights of way, surface use agreements, non-lease agreements, letter
agreements and easements (collectively, the “Contracts”) listed on Exhibit “A”
attached hereto and Exhibit “C” attached to the Purchase Agreement referred to
below.
     (6) The files, records, data, and other documentary information maintained
by or in the possession of Seller pertaining to the Wells, the Facilities, and
the Contracts, including, without limitation, all well, land, lease, title,
curative, product sale, regulatory, non-confidential legal, technical and
operational files, and all geological and geophysical data (collectively, the
“Data”). The Data shall not include any information which, if disclosed, would
cause Seller to breach any other existing contract or agreement.
     TO HAVE AND TO HOLD the Properties, together with all and singular the
rights, privileges, benefits and appurtenances, in any way appertaining or
belonging thereto, unto Assignee, its successors and assigns, forever, subject
to the matters set forth herein.
ARTICLE II
Special Warranty of Title and Disclaimers
     Section 2.01. Special Warranty of Title. Assignor hereby agrees to warrant
and defend title to the Properties (including, without limitation, the specific
working interests and net revenue interests in the Properties described in
Exhibit “B”) solely unto Assignee against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through or under
Assignor, but not otherwise. Notwithstanding the specific working interests and
net revenue interests reflected on Exhibit “B”, it is the intention of Assignor
to convey, and the Assignee to acquire, all of the right, title and interest of
the Assignor in all of the Properties. To the extent that Assignor’s rights in
any of the Properties exceeds those interests reflected in Exhibit “B”, Assignor
does hereby grant, bargain, sell, assign and convey to Assignee such excess
interests regardless of whether they are described herein or not.
     Section 2.02. Disclaimer. ASSIGNEE ACKNOWLEDGES THAT ASSIGNOR HAS NOT MADE,
AND ASSIGNOR HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND ASSIGNEE HEREBY
EXPRESSLY WAIVES, ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, AT
COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO (a) PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, GAS BALANCING INFORMATION OR THE
QUALITY, QUANTITY OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY,
ATTRIBUTABLE TO THE ASSETS; (b) THE ACCURACY, COMPLETENESS, MATERIALITY OR OTHER
CHARACTERISTIC OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL)
NOW, HERETOFORE OR HEREAFTER FURNISHED TO ASSIGNEE BY OR ON BEHALF OF ASSIGNOR
OR OTHERWISE OBTAINED BY ASSIGNEE FROM ASSIGNOR; AND (c) THE ENVIRONMENTAL
CONDITION OF THE ASSETS. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
ASSIGNMENT, ASSIGNOR EXPRESSLY DISCLAIMS AND NEGATES, AND ASSIGNEE HEREBY
WAIVES, AS TO ALL PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND
FIXTURES CONSTITUTING A PART OF THE ASSETS (i) ANY IMPLIED OR EXPRESS WARRANTY
OF MERCHANTABILITY, (ii) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, AND

-2-



--------------------------------------------------------------------------------



 



(iii) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS. IT BEING THE EXPRESS INTENTION OF ASSIGNEE AND ASSIGNOR THAT THE
PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES INCLUDED IN THE
ASSETS SHALL BE CONVEYED TO ASSIGNEE, AND ASSIGNEE SHALL ACCEPT SAME, AS IS,
WHERE IS, WITH ALL FAULTS AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.
ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE
“CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.
ARTICLE III
Miscellaneous
     Section 3.01. Assignment. This Assignment shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
assigns.
     Section 3.02. Counterpart Execution. This Assignment may be executed in any
number of counterparts, and, upon each Party’s execution of a counterpart, each
such counterpart shall be effective as to each Party that executes the same,
whether or not both such Parties execute the same counterpart. When counterparts
of this Assignment are executed by each Party, the signature pages from the
various counterparts shall be combined into one composite instrument for all
purposes. All counterparts together shall constitute only one Assignment, but
each counterpart shall be considered an original.
     Section 3.03. Recording. To facilitate the recording or filing of this
Assignment, the counterpart to be recorded in a given county or parish may
contain only that portion of the exhibits that describes Properties located in
that county or parish. In addition to filing this Assignment, the Parties hereto
shall execute and file with the appropriate authorities, whether federal, state
or local, all forms or instruments required by applicable law to effectuate the
conveyance contemplated hereby. Said instruments shall be deemed to contain all
of the exceptions, reservations, rights, titles and privileges set forth herein
as fully as though the same were set forth in each such instrument. The
interests conveyed by such separate assignments are the same, and not in
addition to the Properties conveyed herein.
     Section 3.04. Purchase Agreement. This Assignment is subject to all of the
terms and conditions of the Purchase and Sale Agreement dated January ___, 2007,
by and between Assignor and Assignee (the “Purchase Agreement”).
     WITNESS THE EXECUTION HEREOF as of the date first above written.

                  SELLER:    
 
                GOODRICH PETROLEUM COMPANY, L.L.C.    
 
           
 
  By:        
 
     
 
Robert C. Turnham, Jr., President    

-3-



--------------------------------------------------------------------------------



 



                  MALLOY ENERGY COMPANY, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BUYER:    
 
                HILCORP ENERGY I, L.P.    
 
           
 
  By:   Hilcorp Energy Company,
its general partner    
 
           
 
  By:        
 
     
 
Gregory M. Hoffman, Vice President    

-4-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
STATE OF TEXAS
COUNTY OF HARRIS
     Before me, the undersigned Notary Public, duly commissioned, qualified and
sworn within and for the State and County aforesaid, and in the presence of the
undersigned witnesses, personally came and appeared Robert C. Turnham, Jr., who
acknowledged that he is President for Goodrich Petroleum Company, L.L.C., a
Louisiana limited liability company (the “LLC”), that as such duly authorized
officer, by and with the authority of ___of the LLC, he signed and executed the
foregoing instrument for and on behalf of the LLC, as his and its free and
voluntary act and deed, for the uses, purposes and benefits therein expressed.

                  WITNESSES:            
 
                             
Name:
               
 
 
 
           
 
         
 
(Signature)                  
Name:
               
 
 
 
           
 
                Sworn to and subscribed before me
this ___ day of                     , 2007.            
 
     
 
                              NOTARY PUBLIC
My commission expires:                                                          
     

-5-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
STATE OF TEXAS
COUNTY OF HARRIS
     Before me, the undersigned Notary Public, duly commissioned, qualified and
sworn within and for the State and County aforesaid, and in the presence of the
undersigned witnesses, personally came and appeared
                                        , who acknowledged that he is
                                          for Malloy Energy Company, L.L.C., a
New York limited liability company (the “LLC”), that as such duly authorized
officer, by and with the authority of the
                                         of the LLC, he signed and executed the
foregoing instrument for and on behalf of the LLC, as his and its free and
voluntary act and deed, for the uses, purposes and benefits therein expressed.

                  WITNESSES:            
 
                             
Name:
               
 
 
 
           
 
         
 
(Signature)                  
Name:
               
 
 
 
           
 
                Sworn to and subscribed before me
this ___ day of                     , 2007.            
 
     
 
                              NOTARY PUBLIC
My commission expires:                                                          
     

-6-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
STATE OF TEXAS
COUNTY OF HARRIS
     Before me, the undersigned Notary Public, duly commissioned, qualified and
sworn within and for the State and County aforesaid, and in the presence of the
undersigned witnesses, personally came and appeared Gregory M. Hoffman who
acknowledged that he is the Vice President – Business Development of Hilcorp
Energy Company (the “Corporation”), general partner of Hilcorp Energy I, L.P., a
Texas limited partnership, that as such duly authorized officer, by and with the
authority of the Board of Directors of the Corporation, he signed and executed
the foregoing instrument for and on behalf of the Corporation as general partner
of said limited partnership, as his and its free and voluntary act and deed, for
the uses, purposes and benefits therein expressed.

                  WITNESSES:            
 
                             
Name:
               
 
 
 
           
 
         
 
(Signature)                  
Name:
               
 
 
 
           
 
                Sworn to and subscribed before me
this ___ day of                     , 2007.            
 
     
 
                              NOTARY PUBLIC
My commission expires:                                                          
     

-7-